Case 1:18-cv-00437-JJM-LDA Document 46 Filed 10/24/19 Page 1 of 26 PageID #: 4240




                                 C I T Y O F P RO V I D E NC E
                                       Jorge O. Elorza, Mayor

                                                October 24, 2019

  VIA ELECTRONIC COURT FILING

  The Honorable John J. McConnell, Jr., District Judge
  U.S. District Court, District of Rhode Island
  One Exchange Terrace
  Federal Building and Courthouse
  Providence, RI 02903

  RE:    City of Providence et al v. Barr et al
         C.A. No. 1:18-cv-00437-JJM-LDA

  Dear Judge McConnell:

          Enclosed please find two recent opinions by the United States District Court in the
  Northern District of Illinois. These opinions issued shortly after Plaintiffs City of Providence and
  City of Central Falls filed their reply memorandum on September 13, 2019 (see Ptfs. Reply
  Mem., ECF No. 43-1) on the pending cross-motions for summary judgment pending in the
  above-referenced case.

                                                Very truly yours,

                                                /s/Jeffrey Dana (#5580)
                                                Providence City Solicitor

                                                /s/Matthew Jerzyk (#7945)
                                                Central Falls City Solicitor
  Enclosures
  JD & MJ/mkmd

  cc:    Zachary Cunha
         Daniel Mauler
         All CM/ECF filers in this case
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)         Page 2 of 26 PageID #: 4241


                                                                  funds by a statutorily-defined formula based on a state’s
                                                                  population and the number of violent crimes reported within
                   2019 WL 4511546
                                                                  that jurisdiction in the past year. See 34 U.S.C. § 10156.
    Only the Westlaw citation is currently available.
                                                                  To receive Byrne JAG funds, a state or local government
             United States District Court,
                                                                  must apply and comply with all conditions outlined in the
            N.D. Illinois, Eastern Division.
                                                                  Solicitation document that the Attorney General provides. See
          THE CITY OF CHICAGO, Plaintiff,                         34 U.S.C. § 10153.
                           v.
   WILLIAM P. BARR, in his official capacity as the               Chicago has received Byrne JAG funds every year since
                                                                  2005. (PSOF ¶ 12.) But in 2017 the City ran into trouble
   Attorney General of the United States, Defendant.
                                                                  when it came time to apply for and accept Byrne JAG funds.
                     Case No. 18 C 6859                           The Attorney General attached several new immigration-
                              |                                   related conditions to the FY 2017 funds that conflicted
                        09/19/2019                                with Chicago’s stated policy goals of promoting cooperation
                                                                  between local law enforcement and immigrant communities
                                                                  and ensuring access to essential city services for all city
Harry D. Leinenweber, Judge, United States District Court
                                                                  residents regardless of citizenship status. Therefore, in
                                                                  August of 2017, the City sued the Attorney General (then
       MEMORANDUM OPINION AND ORDER                               Jefferson Sessions) to enjoin his office from attaching those
                                                                  conditions to the FY 2017 Byrne JAG funds. See City of
 *1 This litigation concerns the Executive Branch’s ability       Chicago v. Sessions, No. 17-cv-5720 (N.D. Ill.).
to attach conditions to money it offers to state and local
governments. In this case—the latest chapter of a dispute         In the 2017 case, Chicago challenged three conditions that
playing out in district and appellate courts around the country   the Court will explain in detail later and will refer to as the
—the City of Chicago takes issue with the conditions that         “notice, access, and Section 1373 compliance conditions.”
the U.S. Attorney General placed on the FY 2018 Edward            In September of 2017, this Court issued a nationwide
Byrne Memorial Justice Assistance Grant (“Byrne JAG”)             preliminary injunction as to the notice and access conditions.
Program. The City contends that certain conditions attached       See City of Chicago v. Sessions, 264 F. Supp. 3d 933
to Byrne JAG funds violate the constitutional requirements        (N.D. Ill. 2017). The Court denied the Attorney General’s
of federalism and the separation of powers. For the reasons       request to stay the nationwide application of the preliminary
stated herein, Defendant’s Motion to Dismiss (Dkt. No. 42)        injunction. See City of Chicago v. Sessions, No. 17-cv-5720,
is granted in part and denied in part. Plaintiff’s Motion for     2017 WL 4572208 (N.D. Ill. Oct. 13, 2017). The Seventh
Summary Judgment (Dkt. No. 48) is granted in part and             Circuit affirmed the Court’s decision to grant the preliminary
denied in part.                                                   injunction, but later decided to take up the limited issue
                                                                  of the injunction’s nationwide scope en banc. See City of
                                                                  Chicago v. Sessions, 888 F.3d 272 (7th Cir. 2018) (affirming
                    I. BACKGROUND                                 the preliminary injunction), reh’g en banc granted in part,
                                                                  opinion vacated in part, No. 17-2991, 2018 WL 4268817 (7th
In addition to describing the most relevant facts here, the       Cir. June 4, 2018) (granting en banc review as to the issue of
Court incorporates those facts previously described in its        whether a nationwide injunction was proper).
earlier ruling. See City of Chicago v. Sessions, 321 F. Supp.
3d 855 (N.D. Ill. 2018).                                           *2 Then, in July 2018, this Court granted partial summary
                                                                  judgment for the City. See City of Chicago v. Sessions,
The Byrne JAG program is the primary source of federal            321 F. Supp. 3d 855 (N.D. Ill. 2018). The Court held the
criminal justice funding available to state and local             notice and access conditions unconstitutional because neither
governments. (Def.’s Resp. to Pl.’s Stmt. of Facts (“PSOF”)       the Byrne JAG statute nor any other federal law gave the
¶ 11, Dkt. No. 62.) This program is overseen by the Office of     Attorney General statutory authority to impose them. Id.
Justice Programs (OJP) within the U.S. Department of Justice      at 873-74. The Court further found that 8 U.S.C. § 1373
(DOJ). (PSOF ¶ 11.) The Byrne JAG program distributes             is unconstitutional as it violates the anticommandeering



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)         Page 3 of 26 PageID #: 4242


doctrine, and that therefore the Section 1373 compliance
condition is unlawful because the Attorney General cannot           2. The access condition. This condition requires the State
demand compliance with an unconstitutional law. Id. at              or local government to permit federal government agents
875-76. The Court entered a permanent nationwide injunction         “access to any State or local government (or government-
preventing the Attorney General from attaching the three            contracted) correctional facility by such agents for the
aforementioned conditions to the FY 2017 Byrne JAG funds.           purpose” of “interrogat[ing] any alien or person believed
Id. at 881; Final Judgment and Order, Chicago v. Sessions,          to be an alien as to his [or her] right to be or to remain in
No. 17-cv-5720 (N.D. Ill.), Dkt. No. 211. However, as the           the United States.” (Id. ¶ 45.)
Seventh Circuit had at the time stayed the nationwide scope
                                                                    3. The Section 1373 compliance condition. This
of the preliminary injunction pending an en banc rehearing,
                                                                    condition requires the Chief Legal Officer of the recipient
this Court stayed the nationwide scope of the permanent
                                                                    jurisdiction to certify that the “program or activity” funded
injunction in the same fashion. See City of Chicago, 321 F.
                                                                    under the Byrne JAG award complies with 8 U.S.C.
Supp. 3d at 881-82. However, the Seventh Circuit vacated
                                                                    §§ 1373 (a) and (b). (Id. ¶¶ 41-43.) 8 U.S.C. § 1373
the en banc hearing after this Court issued its permanent
                                                                    provides: “Notwithstanding any other provision of Federal,
injunction, as by that point the preliminary injunction “ha[d]
                                                                    State, or local law, a Federal, State, or local government
all but evaporated.” City of Chicago, 2018 WL 4268814,
                                                                    entity or official may not prohibit, or in any way restrict,
at *2. Thus, the permanent injunction regarding the notice,
                                                                    any government entity or official from sending to, or
access, and Section 1373 compliance conditions currently
                                                                    receiving from, the Immigration and Naturalization Service
applies only to the FY 2017 funds and Chicago. See Final
                                                                    information regarding the citizenship or immigration
Judgment and Order. The Court’s 2018 summary judgment
                                                                    status, lawful or unlawful, of any individual.” 8 U.S.C. §
opinion is on appeal before the Seventh Circuit. See City of
                                                                    1373.
Chicago v. William Barr, No. 18-2885 (7th Cir.).
                                                                    4. The Section 1644 compliance condition. This
The Attorney General began issuing FY 2018 Byrne JAG                condition requires the Chief Legal Officer to certify that
funds in October of 2018. (PSOF ¶ 34.) Chicago filed this suit      the “program or activity” funded under the Byrne JAG
on October 12, 2018, seeking to enjoin the Attorney General         award complies with 8 U.S.C. § 1644. (Chicago FY 2018
from again imposing certain immigration-related conditions          Byrne JAG Award ¶¶ 41-43.) 8 U.S.C. § 1644 provides:
on the FY 2018 funds. On November 20, 2018, DOJ notified            “Notwithstanding any other provision of Federal, State,
Chicago that OJP had awarded the City $2,268,856 for its FY         or local law, no State or local government entity may be
2018 Byrne JAG award. (PSOF ¶ 35.) However, as before,              prohibited, or in any way restricted, from sending to or
to accept the money, Chicago had to agree to a variety of           receiving from the Immigration and Naturalization Service
conditions. (See Chicago FY 2018 Byrne JAG Award, Ex. C             information regarding the immigration status, lawful or
to Def.’s Request for Judicial Notice (“RJN”), Dkt. No. 44-1.)      unlawful, of an alien in the United States.” 8 U.S.C. § 1644.

Several funding conditions are at issue in this case. Some this    *3 On November 2, 2018, DOJ announced that, “at this
Court has already ruled upon, and others are new. The first       time” it would not “use or enforce” the repeat conditions
four conditions, which have already been before this Court        against Chicago, because these conditions were the subject of
and therefore will be referred to as the “repeat conditions,”     pending litigation. (See FY 2017 and FY 2018 JAG Award
are as follows:                                                   Special Notices at 2, Ex. D to Def.’s RJN.) However, DOJ
                                                                  reserved the right to enforce the repeat conditions against
  1. The notice condition. This condition requires the State      Chicago in the future if “the posture of the pending litigation
  or local government to “provide—as early as practicable…        changes (or if the pending litigation is resolved) in a manner
  —advance notice to [the Department of Homeland Security         such that DOJ decides to use or enforce any or all of [the
  (DHS) ] of the scheduled release date and time for              repeat conditions.]” (Id.)
  a particular alien, if a State or local government (or
  government-contracted) correctional facility receives from      There are also two new conditions attached to the FY 2018
  DHS a formal written request pursuant to the INA that           grants that are at issue in this case:
  seeks such advance notice.” (Chicago FY 2018 Byrne JAG
  Award ¶ 46.)                                                      1. The harboring condition. This condition prohibits
                                                                    the recipient jurisdiction from making any “public


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)           Page 4 of 26 PageID #: 4243


  disclosure… of any federal law enforcement information           comply with 8 U.S.C. § 1324. Count VII alleges that the
  in a direct or indirect attempt to conceal, harbor, or shield    challenged conditions are arbitrary and capricious in violation
  from detection any fugitive from justice under 18 U.S.C.         of the Administrative Procedure Act (“APA”). Finally, Count
  ch. 49, or any alien who has come to, entered, or remains        VIII asserts that the President lacked statutory authority under
  in the United States in violation of 8 U.S.C. ch. 12—            the DOJ’s succession statute, 28 U.S.C. § 508, to appoint
  without regard to whether such disclosure would constitute       Matthew Whitaker as acting Attorney General. Chicago seeks
  (or could form a predicate for) a violation of 18 U.S.C. 1071    a permanent injunction preventing the challenged conditions
  or 1072 or of 8 U.S.C. 1324(a).” (Chicago FY 2018 Byrne          from taking effect. The City further reserves its right, upon
  JAG Award.)                                                      final judgment of the Court and pursuant to 28 U.S.C. § 2412,
                                                                   to seek reasonable attorneys’ fees, expenses, and costs.
  2. The additional certification requirement. This
  condition requires the recipient jurisdiction to submit a         *4 Chicago now moves for summary judgment in its favor
  “Certifications and Assurances by the Chief Executive of         on Counts I, II, III, IV, and VII, seeking a declaration that the
  the Applicant Government.” (Chicago FY 2018 Byrne JAG            challenged conditions violate the U.S. Constitution and the
  Award ¶ 61.) The condition incorporates a requirement            APA, and a permanent injunction that prohibits the DOJ from
  that the City’s Chief Legal officer certify that “neither        imposing the challenged conditions on the FY 2018 funds
  the jurisdiction nor any entity, agency, or official of the      or in any future program year. The Attorney General moves
  jurisdiction has in effect… any law, rule, policy, or practice   under Federal Rules of Civil Procedure 12(b)(1) and 12(b)
  that would apply to the ‘program or activity’ to be funded…      (6) to dismiss various aspects of the Amended Complaint.
  that would or does— (a) impede the exercise by federal           Specifically, the Attorney General argues that Chicago lacks
  officers of authority under 8 U.S.C. § 1357(a); or (b)           standing to challenge the additional certification requirement,
  impede the exercise by federal officers of authority relating    seek a declaration regarding its compliance with 8 U.S.C. §
  to 8 U.S.C. § 1226(a) or (c), 8 U.S.C. § 1231(a), or 8 U.S.C.    1324, and challenge the President’s appointment of former
  § 1366(1) or (3).” (State or Local Government: FY 2018           Acting Attorney General Whitaker; and Chicago fails to state
  Certification, Ex. M to Pl.’s RJN, Dkt. No. 52-13.)              a claim on its APA counts and its challenges to the harboring
                                                                   condition.
The Court will refer to these two conditions as the “new
conditions.” As with the repeat conditions, DOJ announced
                                                                   The Court will first address the standing and jurisdictional
that it would not enforce the additional certification
                                                                   arguments for dismissal, and then turn to the merits of the
requirement against Chicago. (See FY 2017 and FY 2018 JAG
                                                                   Counts at issue in Plaintiff’s Motion for Summary Judgment.
Award Special Notices at 2.) The Court will refer to all six
funding conditions together as the “challenged conditions.”

The present motions concern Chicago’s Amended Complaint,                            II. MOTION TO DISMISS
which contains eight Counts. Count I charges that the
challenged conditions are ultra vires, as the Attorney             The Attorney General moves to dismiss Counts I, II, III, VI,
General does not have statutory authority to impose them.          VII and VIII of Chicago’s Amended Complaint under Rules
Count II alleges that the challenged conditions violate the        12(b)(1) and 12(b)(6). A motion to dismiss pursuant to Rule
separation of powers doctrine. Count III alleges that the          12(b)(1) tests the jurisdictional sufficiency of the complaint.
challenged conditions violate the Spending Clause of the U.S.      See FED. R. CIV. PRO. 12(b)(1). Defendant asserts a facial
Constitution. Count IV alleges that 8 U.S.C. §§ 1373 and 1644      challenge to Chicago’s Amended Complaint. See Silha v.
violate the Tenth Amendment’s anticommandeering doctrine           ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015) (noting that
and thus the Attorney General cannot impose compliance             in evaluating a challenge to subject matter jurisdiction, a
with these laws as conditions on the Byrne JAG program.            court must first determine whether a defendant has raised a
Count V asserts that, notwithstanding the unconstitutionality      factual or facial challenge). A facial challenge argues that
of §§ 1373 and 1644, Chicago’s Welcoming City Ordinance            the plaintiff has not sufficiently alleged a basis of subject
and implementing policies comply with §§ 1373 and 1644,            matter jurisdiction. Id. In a facial challenge to subject matter
and the City deserves declaratory judgment to that effect.         jurisdiction, the court does not look beyond the allegations
In Count VI, Chicago seeks a declaratory judgment that             in the complaint, which are taken as true for purposes of the
its Welcoming City Ordinance and implementing policies             motion. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)           Page 5 of 26 PageID #: 4244


440, 444 (7th Cir. 2009). The plaintiff bears the burden of        ‘the cooperation of all persons, both documented citizens and
establishing the elements necessary for jurisdiction. See Silha,   those without documentation status, is essential to achieve
807 F.3d at 173.                                                   the City’s goals of protecting life and property, preventing
                                                                   crime and resolving problems.’ ” City of Chicago, 888 F.3d
Rule 12(b)(6) allows dismissal for “failure to state a claim       at 279 (citing Chicago, Ill. Muni. Code § 2-173-005). The
upon which relief can be granted.” See FED. R. CIV. PRO.           Ordinance prohibits City agents from arresting, detaining, or
12(b)(6). A court entertaining a Rule 12(b)(6) motion must         continuing to detain a person based upon an immigration
construe the complaint in the light most favorable to the          detainer when such detainer is for a civil immigration law
plaintiff and accept as true all well-pleaded facts alleged.       violation, or on the belief that the person is not present legally
Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).        in the U.S. or has committed a civil immigration violation.
To survive a motion to dismiss under Rule 12(b)(6), a              Chicago, Ill. Muni. Code § 2-173-042(a). So too are City
complaint must “provide a short and plain statement of the         agents prohibited from allowing Immigrations and Customs
claim showing that the pleader is entitled to relief, sufficient   Enforcement (ICE) agents access to a person in City custody,
to provide the defendant with fair notice of the claim and its     allowing ICE agents use of City facilities for investigative
basis.” Id.; see also FED. R. CIV. P. 8(a)(2).                     purposes, expending their time on duty responding to ICE
                                                                   inquiries, and informing ICE of a person’s custody status or
                                                                   release date. Chicago, Ill. Muni. Code § 2-173-042(b). The
                                                                   prohibitions in § 2-173-042 do not apply when the individual
         A. Whitaker Appointment (Count VIII)
                                                                   in question is a gang member, convicted felon, has a felony
The Court can dispense of the first issue quickly. In Count        charge pending, or has an outstanding criminal warrant. Id. §
VIII, Plaintiff challenges the President’s 2018 appointment of     2-173-042(c). There is also an exception for when City agents
Matthew Whitaker as Acting Attorney General. In February           act
2019, the President appointed, and the Senate confirmed,
William Barr to serve as Attorney General. Accordingly,
                                                                   pursuant to a “legitimate law enforcement purpose that is
in its response to Defendant’s Motion to Dismiss, Plaintiff
                                                                   unrelated to the enforcement of a civil immigration law.” Id.
concedes that it is abandoning this claim. (See Pl.’s Memo. at
                                                                   § 2-173-042(b).
24, Dkt. No. 50 (“[T]he Court need not take up this weighty
                                                                   In its Amended Complaint, Chicago alleges that high-ranking
constitutional issue now.”).) Thus, Defendant’s Motion to
                                                                   officials in President Trump’s administration have threatened
Dismiss Count VIII with prejudice is granted.
                                                                   to “weaponize” 8 U.S.C. § 1324 against Chicago and other
                                                                   jurisdictions seeking to prioritize local law enforcement over
                                                                   enforcement of federal immigration law. Chicago cites to
             B. Welcoming City Ordinance                           two such incidents: (1) a January 4, 2018, interview on Fox
            Declaratory Judgment (Count VI)                        News in which then-Acting Director of ICE Thomas Homan
                                                                   states that he had asked DOJ to “look into criminal charges
The Court turns to the Attorney General’s argument against         for elected officials with sanctuary policies, as they are
Count VI, in which the City seeks a declaratory judgment           harboring illegal aliens, according to 8 U.S.C. § 1324.” (Am.
that its Welcoming City Ordinance (the “Ordinance”) and its        Compl. ¶ 65, Dkt. No. 34.) And (2) a January 16, 2018,
implementing policies comply with 8 U.S.C. § 1324. Section         hearing before the Senate Judiciary Committee in which
1324 contains the federal prohibition against harboring illegal    Kirstjen Nielsen, the then-Secretary of Homeland Security,
aliens. See 8 U.S.C. § 1324(a) (establishing criminal liability    stated during her testimony that “the Department of Justice is
for any person who “knowing or in reckless disregard of the        reviewing what avenues may be available” to charge elected
fact that an alien has come to, entered, or remains in the         officials in so-called sanctuary jurisdictions. (Id.) The City
United States in violation of law, conceals, harbors, or shields   emphasizes that in the approximately 70 years of the law’s
from detection, or attempts to conceal, harbor, or shield from     existence, the federal government has never attempted to
detection, such alien in any place”).                              prosecute an elected official acting in his or her official
                                                                   capacity for a violation of Section 1324. This, despite the fact
*5 This Ordinance, codified as Chapter 2-173 of the Chicago        that Chicago has had a version of a policy of prohibiting City
Municipal Code, reflects the City’s determination that, “as a      officials from assisting in federal immigration investigations
City in which one out of five of its residents is an immigrant,    since 1984. (Am. Compl. ¶ 24.) Chicago contends that these


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)           Page 6 of 26 PageID #: 4245


comments from Trump Administration officials suggest that           affected with a constitutional interest but proscribed by
DOJ is considering criminally prosecuting elected officials in      8 U.S.C. § 1324. See Driehaus, 573 U.S. at 159. The
Chicago under Section 1324.                                         Attorney General has not raised an argument as to why
                                                                    Chicago’s constitutionally protected interests are not in play.
The Attorney General asserts that Chicago’s request for a           Regardless, the City properly identifies two constitutional
declaration that its Ordinance complies with Section 1324           interests relevant to its desire to implement its Ordinance:
is unripe because the City does not allege that the federal         (1) Chicago’s First Amendment free speech rights, see
government has taken any effort to charge the City or               Rosenberger v. Rector & Visitors of Univ. of Virginia,
its leaders with violating that statute. Nor does the City          515 U.S. 819, 833 (1995); and (2) the anticommandeering
allege that federal government officials have suggested             doctrine, which limits Congress’s ability to issue orders
future Section 1324 prosecutions against Chicago officials          directly to State and local governments, see Murphy v. Nat’l
specifically.                                                       Collegiate Athletic Ass’n, 138 S. Ct. 1461, 1475 (2018).
                                                                    Furthermore, Chicago alleged that the federal government
To establish Article III standing, a plaintiff must show            made a credible threat of prosecution under Section 1324.
(1) an “injury in fact,” (2) a sufficient “causal connection        Driehaus, 573 U.S. at 159; Ohio Civil Rights Comm’n v.
between the injury and the conduct complained of,” and (3) a        Dayton Christian Schools, Inc., 477 U.S. 619, 625 n.1,
“likelihood” that the injury “will be redressed by a favorable      (1986) (“[A] reasonable threat of prosecution creates a ripe
decision.” Susan B. Anthony List v. Driehaus, 573 U.S. 149,         controversy.”). No less than the Acting Director of ICE and
157-58 (2014) (citing Lujan v. Defenders of Wildlife, 504           the Secretary of Homeland Security advised the public that
U.S. 555 at 560-61 (1992)). The Attorney General’s argument         DOJ was considering charging elected officials in “sanctuary
concerns the injury in fact requirement, ensures that a plaintiff   cities” with violating Section 1324. The high-ranking nature
has a “personal stake in the outcome of the controversy.”           of these individuals’ roles in the executive branch renders
Id. at 158, 157 n.5 (noting that standing and ripeness issues       their threats credible. The fact that these officials did not
in a pre-enforcement challenge case “boil down to the same          threaten Chicago or its elected officials by name does not
question”). An injury sufficient to satisfy Article III must be     doom the City’s claim. The federal government has “not
“concrete and particularized” and “actual or imminent, not          disavowed any intention of invoking the criminal penalty”
conjectural or hypothetical.” Id. (internal quotations omitted).    behind Section 1324, leaving the City “some reason in fearing
An allegation of future injury may suffice if the threatened        prosecution” for violation of that statute. See Babbitt, 442
injury is “certainly impending,” or there is a “substantial risk    U.S. at 302. Thus, Chicago’s pre-enforcement challenge is
that the harm will occur.” Id. (citation and internal quotations    ripe, and the Court denies Defendant’s Motion to Dismiss
omitted).                                                           Count VI.

 *6 Count VI raises a “pre-enforcement challenge.” When             However, the Court notes that while Chicago opposed the
a plaintiff claims that the threatened enforcement of a law         Motion to Dismiss Count VI, it did not move for summary
creates an injury sufficient to create Article III standing, an     judgment on this Count. Thus, Count VI remains in the case
actual arrest, prosecution, or other enforcement action is “not     at this time.
a prerequisite to challenging the law.” Susan B. Anthony,
573 U.S. at 158-59. A court may undertake pre-enforcement
when circumstances “render the threatened enforcement
                                                                                 C. Standing to Challenge the
sufficiently imminent.” Id. at 159. Specifically, a plaintiff
                                                                              Additional Certification Requirement
satisfies the injury-in-fact requirement if he alleges “an
intention to engage in a course of conduct arguably affected        The Attorney General argues that the Court lacks subject
with a constitutional interest, but proscribed by a statute, and    matter jurisdiction over Chicago’s challenges to the additional
there exists a credible threat of prosecution thereunder.” Id.      certification requirement (contained in Counts I, II, and
(citing Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)).         III) because the City does not have Article III standing
                                                                    to pursue them. Specifically, the Attorney General argues
Chicago has met the ripeness standard. The City has alleged         that Chicago lacks an injury in fact sufficient to challenge
an intention to engage in—or more accurately, declared that         the additional certification requirement because OJP has
it is already engaging in—a course of conduct arguably              “publicly announced that it is not enforcing this requirement



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)         Page 7 of 26 PageID #: 4246


as to Chicago and several other jurisdictions.” (Def.’s Mot. at   held that a plaintiff lacked standing to seek an injunction
22, Dkt. No. 44.) Further, the Attorney General asserts that      against the enforcement of a police chokehold policy because
if OJP were to decide to enforce the requirement, it would        he could not credibly allege that he faced a realistic threat
provide formal, written notice.                                   from the policy. However, the Supreme Court explained that
                                                                  a citywide moratorium on police chokeholds would not moot
The City counters that DOJ’s announcement was issued three        “an otherwise valid claim for injunctive relief, because the
weeks after the filing of Chicago’s suit and, as a result,        moratorium by its terms was not permanent.” Friends of the
standing is not defeated. (Pl.’s Mot. at 20). The City is         Earth, Inc., 528 U.S. at 190 (citing Lyons, 461 U.S. at 101).
correct. Standing is measured at the commencement of an           Here, DOJ’s notice is by its own terms impermanent. Indeed,
action. See Friends of the Earth, Inc. v. Laidlaw Envtl.          DOJ has not offered any evidence about what “specific,
Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (“The requisite      formal, written notice” entails, and there is no reason to
personal interest that must exist at the commencement of the      believe that if the litigation were terminated today the DOJ
litigation (standing) must continue throughout its existence      could not reimpose the conditions tomorrow. As a result, the
(mootness).”). Chicago filed its Complaint on October 12,         Attorney General has not met his heavy burden of persuading
2018, and DOJ issued its announcement on November 2,              the Court that his voluntary cessation moots this issue.
2018. Because the City’s injury is measured at the time the
complaint is filed, Defendant’s argument fails.                   Accordingly, Defendant’s Motion to Dismiss Plaintiff’s
                                                                  challenge to the additional certification requirement on
 *7 Instead, the question is one of mootness, and whether         account of standing or mootness is denied.
DOJ’s withdrawal of the additional compliance requirement
moots the City’s complaint on this issue. Normally, under
Article III, cases without “actual, ongoing controversies are
                                                                          D. APA Claims (Counts I, II, III, and VII)
moot and must be dismissed for lack of jurisdiction.” Fed’n
of Adver. Indus. Representatives, Inc. v. City of Chicago, 326    Next, the Attorney General moves to dismiss Counts I, II,
F.3d 924, 929 (7th Cir. 2003) (quoting Stotts v. Cmty. Unit       III, and VII on the basis that they rely on the APA, but
Sch. Dist. No. 1, 230 F.3d 989, 990–91 (7th Cir. 2000)). One      there is no final agency action for Chicago to challenge. As
exception to this rule is when a defendant voluntary stops        the Court explained in its summary judgment opinion, two
performing the challenged conduct after the commencement          things must be true for an agency action to be considered
of a suit. Friends of the Earth, Inc., 528 U.S. at 173.           final. “First, the action must mark the ‘consummation’ of
Ordinarily, the “voluntary cessation of the allegedly unlawful    the agency’s decision making process—it must not be of
conduct” is insufficient to render a claim moot. Id. But for      a merely tentative or interlocutory nature. And second, the
this exception, courts would be left “compelled to leave the      action must be one by which ‘rights or obligations have been
defendant… free to return to his old ways.” Id. at 189 (citing    determined,’ or from which ‘legal consequences will flow.’
City of Mesquite v. Aladdin’s Castle, Inc., 484 U.S. 283, 289     ” Bennett v. Spear, 520 U.S. 154, 177–78 (1997). Chicago
(1982) (internal quotations omitted)). Finally, “[t]he heavy      asserts, as this Court has held previously, that the Attorney
burden of persuading the court that the challenged conduct        General’s decision to impose the challenged conditions on
cannot reasonably be expected to start up again lies with the     the JAG funds constitutes final agency action that is ripe for
party asserting mootness.” Id. at 189.                            judicial review. See City of Chicago, 321 F. Supp. 3d at 866.

The Attorney General does not specifically argue mootness,        According to the Attorney General, imposing the challenged
but cites Whitmore v. Arkansas, 495 U.S. 149, 157–58 (1990),      conditions on the FY 2018 grants is not a final agency
for the proposition that for a court to have jurisdiction         action because “OJP has issued the City’s FY 2018 Byrne
the injury alleged in the complaint must be “certainly            JAG award pursuant to court injunctions, [but] the Office
impending.” To support this, Defendant notes that DOJ             has not yet determined to grant or deny the application
would need to give Chicago “specific, formal, written notice      administratively.” (Def.’s Mot. at 19). This contention is
of DOJ’s intent” to re-start enforcement of the additional        particularly unsuitable because the Attorney General made
certification requirement and argues that such a development      this precise argument in its briefing before the Court’s last
is “speculative” to begin with. (Def.’s Mot. at 22.) In Los       summary judgment decision, and the Court rejected it. See
Angeles v. Lyons, 461 U.S. 95 (1983), the Supreme Court           City of Chicago v. Sessions, No. 17-cv-5720 (N.D. Ill.), Def.’s



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            6
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)             Page 8 of 26 PageID #: 4247


Memo., Dkt. 139 (“As there is no dispute that the Department          The Court turns to Chicago’s Motion for Summary Judgment
has not yet determined whether to grant FY 2017 Byrne JAG             on Counts I, II, III, IV, and VII. Summary judgment is
funds to the City, or to deny its pending application, it follows     appropriate when the movant shows that there is “no genuine
that there is, as of yet, no final agency action for this Court       dispute as to any material fact and the movant is entitled to
to review.”); City of Chicago, 321 F. Supp. 3d at 865-66.             judgment as a matter of law.” See FED. R. CIV. P. 56. A court
Although the Court has already ruled on these precise issues,         must construe the facts and draw all reasonable inferences
nevertheless it will rule on them once again.                         in the light most favorable to the nonmoving party. Foley v.
                                                                      City of Lafayette, Ind., 359 F.3d 925, 928 (7th Cir. 2004).
 *8 First, as before, the decision to impose conditions on            In ruling on summary judgment, courts do not determine the
the JAG program is the “end result of [the] decision-making           truth of disputed matters. Anderson v. Liberty Lobby, Inc.,
process on this score.” City of Chicago, 321 F. Supp. 3d              477 U.S. 242, 249 (1986). The Court will begin its summary
at 865. Accepting the grants requires compliance with the             judgment analysis with the four repeat conditions the City is
conditions, and as a result the “imposition of these Conditions       challenging, before turning to the two new conditions in the
by the Attorney General is far from ‘tentative.’ ” Id. As a           FY 2018 grants.
result, the first requirement for finality under the APA is
satisfied. See Bennett, 520 U.S. at 177– 78.

                                                                                      A. Four Repeat Conditions
Moreover, nothing has changed the Court’s analysis with
respect to the second condition. The conditions still “trigger        There four repeat conditions are virtually identical to
important legal and practical consequences: They force                conditions that this Court found unlawful in its summary
Chicago to choose between accepting the award with the                judgment ruling on the FY 2017 grants. The similarities are
Conditions or forgoing the award in favor of maintaining              evident:
the City’s policy preferences.” City of Chicago, 321 F. Supp.
3d at 866. See also Abbs v. Sullivan, 963 F.2d 918, 926                 The FY 2018 notice condition, like the FY 2017 notice
(7th Cir. 1992) (finding agency action final where plaintiff            condition, requires local governments to provide “advance
faced “a dilemma: comply with a rule that harms [it] and                notice to [federal immigration authorities] of the scheduled
that [it] believe[s] to be invalid or violate the rule at the risk      release date and time of a particular alien” when federal
of incurring a heavy penalty”) (citation omitted). Thus, the            authorities request it. (See Chicago FY 2018 Byrne JAG
second requirement is met. Accordingly, the Court again finds           Award.)
that the decision to require compliance with the challenged
                                                                        The FY 2018 access condition, like the FY 2017
conditions as a condition of accepting Byrne JAG funds
                                                                        access condition, requires local governments to permit
constitutes final agency action that is ripe for judicial review.
                                                                        federal immigration agents “access to any State or
                                                                        local government (or government-contracted) correctional
The number of courts that have concluded the same has grown
                                                                        facility… for the purpose [of] interrogat[ing] any alien or
since this Court’s last opinion on this subject. See, e.g., City of
                                                                        person believed to be an alien as to his right to be or remain
Los Angeles v. Sessions, 2018 WL 6071071 (C.D. Cal. 2018)
                                                                        in the United States.” (See id.)
(finding the Attorney General’s imposition of the challenged
conditions on Byrne JAG funds was final); Oregon v. Trump,               *9 The FY 2018 Section 1373 compliance condition,
2019 WL 3716932 (D. Or. 2019) (same); City and Cty. of San              like the FY 2017 Section 1373 compliance condition,
Francisco v. Sessions, 349 F. Supp. 3d 924 (N.D. Cal. 2018)             requires that the recipient comply with 8 U.S.C. § 1373(a)
(same); City of Philadelphia v. Sessions, 309 F. Supp. 3d 271,          and (b), and to execute a certification of “compliance” with
281–84 (E.D. Pa. 2018) (same); California ex rel. Becerra v.            those provisions. (See id.)
Sessions, 284 F. Supp. 3d 1015, 1030-31 (N.D. Cal. 2018)
(same).                                                                 The FY 2018 Section 1644 compliance condition
                                                                        requires Chicago to certify compliance with 8 U.S.C.
                                                                        § 1644. This condition was not attached to the FY
                                                                        2017 grants, but Section 1664 is materially identical to
               III. SUMMARY JUDGMENT
                                                                        Section 1373(b). Compare 8 U.S.C. § 1644 with 8 U.S.C.
                                                                        § 1373(b); see also City & Cty. of San Francisco v.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
 Case
THE CITY1:18-cv-00437-JJM-LDA           Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR, 46    Filed
                                                    in his..., Slip10/24/19
                                                                   Copy (2019)          Page 9 of 26 PageID #: 4248


  Sessions, 372 F. Supp. 3d 928, 938 (N.D. Cal. 2019)             with those rulings,” and “incorporate[s]...the arguments made
  (noting that “Section 1644 contains nearly identical            previously” in the FY 2017 case. (Def.’s Mot. at 10.) The
  language as Section 1373”). Defendant recognizes that           Attorney General is presumably preserving his arguments
  analysis regarding the constitutionality of § 1373 “appl[ies]   on the repeat conditions as he awaits the Seventh Circuit’s
  equally to Section 1644.” (Def.’s Mot. at 2.) Accordingly,      decision in the appeal of this Court’s summary judgment
  Defendant refers to these conditions jointly as the “Section    opinion. See Chicago v. Barr, 18-2885 (7th Cir.).
  1373/1644 compliance conditions.” (Id.)
                                                                   *10 Because the Attorney General agreed that the four
Moreover, the Attorney General concedes that the four repeat      repeat conditions are essentially identical as the condition this
conditions are “very similar” to the FY 2017 notice, access,      Court already declared unlawful and declined to present any
and Section 1373 compliance conditions. (Def.’s Mot. at           new legal arguments to defend the four repeat conditions, the
2.) Thus, the Court concludes that the repeat conditions are      Court finds that Chicago is entitled to summary judgment
materially identical to the conditions that this Court has        on these conditions. As this Court already articulated, the
already enjoined. See City & Cty. of San Francisco, 372 F.        notice and access conditions are ultra vires, and § 1373 is
Supp. 3d at 941 (finding that the FY 2018 “notice, access, and    unconstitutional, rendering the § 1373 compliance condition
Section 1373/1644 certification conditions remain essentially     ultra vires. See City of Chicago, 321 F. Supp. 3d at 876. The
the same” as their FY 2017 counterparts and holding that          Court grants summary judgment in Plaintiff’s favor on Counts
those repeat conditions are unlawful).                            I and II with respect to the repeat conditions.

The Court has already ruled that each of the repeat conditions    Additionally, the Court grants summary judgment in
is unlawful. In its summary judgment opinion on the FY            Chicago’s favor on Count IV, in which the City seeks
2017 grants, this Court found that the Attorney General           a declaration that 8 U.S.C. § 1644 violates the Tenth
lacked statutory authority to impose the notice and access        Amendment’s anticommandeering doctrine and thus the
conditions, and consequently DOJ’s efforts to impose them         Attorney General cannot impose the Section 1644 compliance
violated the separation of powers doctrine and were ultra         condition as a condition of accepting Byrne JAG funds.
vires. See City of Chicago, 321 F. Supp. 3d at 874. That          The Attorney General concedes that 8 U.S.C. §§ 1373 and
decision was bolstered by the Seventh Circuit’s holding, in       1644 contain essentially identical language, and that therefore
the context of upholding the preliminary injunction, that this    analysis regarding the constitutionality of § 1373 “appl[ies]
Court “did not err in determining that the City established       equally to Section 1644.” (Def.’s Mot. at 2.) As such, the
a likelihood of success on the merits of its contention that      Court’s ruling that § 1373 violates the anticommandeering
the Attorney General lacked the authority to impose the           doctrine applies equally to § 1644. See City of Chicago, 321
notice and access conditions on receipt of the Byrne JAG          F. Supp. 3d at 875-76. 8 U.S.C. § 1644 violates the Tenth
grants.” City of Chicago, 888 F.3d at 287. It has been            Amendment’s anticommandeering doctrine and therefore
further bolstered by the Third Circuit’s recent holding that      compliance with § 1644 cannot be imposed as a condition of
Congress did not empower the Attorney General to enact            accepting Byrne JAG funds.
the notice and access provisions. See City of Philadelphia v.
Attorney Gen. of United States, 916 F.3d 276, 291 (3d Cir.
2019). Finally, in its 2018 summary judgment ruling, this
                                                                                     B. Two New Conditions
Court also found that 8 U.S.C. § 1373 is unconstitutional
under the anticommandeering doctrine, and accordingly, the
§ 1373 compliance condition is ultra vires as the Authority                 1. Additional certification requirement
General lacks authority to demand compliance with an
                                                                  Chicago moves for summary judgment on its claim, contained
unconstitutional statute. See City of Chicago, 321 F. Supp. 3d
                                                                  in Count I, that the additional certification requirement is
at 872, 875-76.
                                                                  ultra vires. This condition requires the would-be grantee to
                                                                  certify that it is not subject to or bound by any “law, rule,
The Attorney General does not defend on the merits its
                                                                  policy, or practice” that would “impede the exercise by federal
decision to re-impose conditions in the FY 2018 grants that
                                                                  officers of authority” under 8 U.S.C. §§ 1357(a), 1226(a) or
this Court found to be unlawful and enjoined. Instead, the
                                                                  (c), 1231(a), or 1366(1) or (3). (State or Local Government:
Attorney General merely states that he “respectfully disagrees
                                                                  FY 2018 Certification.) The City argues that the Attorney


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page              10 of 26 PageID #: 4249


General lacks authority to impose the additional certification      Circuit has held that the Byrne JAG statute does not grant
requirement as a condition for receiving grant funding.             the Attorney General “the authority to impose conditions that
                                                                    require states or local governments to assist in immigration
It is well established that the “power of the purse does not        enforcement, nor to deny funds to states or local governments
belong to the Executive Branch.” City of Chicago v. Sessions,       for the failure to comply with those conditions.” City of
888 F.3d 272, 283 (7th Cir. 2018). The Executive possesses          Chicago, 888 F.3d at 284. Indeed, the Attorney General’s
“no inherent authority as to the grant at issue here to condition   ability to depart from the funding distribution formula
the payment of such federal funds on adherence to its political     mandated by 34 U.S.C. § 10156 is “strictly circumscribed.”
priorities.” Id. Spending is instead the domain of Congress.        City of Chicago, 888 F.3d at 286. Thus, the Byrne JAG statute
See U.S. Const. Art. I § 8. If the Executive has spending           cannot be the source of authority. The City has identified two
power, it is because Congress delegated that authority.             potential statutory sources of authority based on the Attorney
Therefore, whether the additional certification requirement         General’s briefing in earlier iterations of this case, and the
is proper depends on whether Congress delegated authority           Court will consider those sources in turn.
to the Attorney General through statute to impose it. See
Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 472 (2001);           In the FY 2017 Byrne JAG case, the Attorney General
City of Arlington, Tex. v. F.C.C., 569 U.S. 290, 297 (2013)         argued that his authority to impose conditions on the Byrne
(“[F]or agencies charged with administering congressional           JAG funds came from 34 U.S.C. § 10102(a)(6). 34 U.S.C.
statutes … the power to act and how they are to act is              § 10102(a) sets forth the specific, delegated, and general
authoritatively prescribed by Congress, so that when they act       powers of the Assistant Attorney General (“AAG”) for the
improperly… what they do is ultra vires.”). Accordingly, the        Office of Justice Programs, including the authority to place
Court must look to federal statute to determine the Attorney        “special conditions on all grants.” 34 U.S.C. § 10102(a).
General’s authority to impose the additional certification          As the Court will detail in the next section, this is not a
requirement.                                                        valid source of statutory authority to impose the additional
                                                                    certification requirement.
Statutory interpretation begins with the plain language of the
statute. United States v. Berkos, 543 F.3d 392, 396 (7th Cir.       The other potential source of statutory authority is 34 U.S.C.
2008). A court must “assume that the legislative purpose            § 10153(A)(5)(D), a section of the Byrne JAG statute that
[of the statute] is expressed by the ordinary meaning of the        allows the Attorney General to require grant recipients certify
words used.” Id. (citations omitted). Absent clearly expressed      compliance with “all other applicable Federal laws.” This
Congressional intent to the contrary, the plain language            Court has interpreted this statute to mean what it “literally
should be conclusive. Id. The language and design of the            says.” City of Chicago, 321 F. Supp. 3d at 875 (citing Ali v.
statute as a whole may also provide guidance in determining         Fed. Bureau of Prisons, 552 U.S. 214, 228 (2008)). It declined
the plain meaning of its provisions. Id.                            to adopt Chicago’s narrow reading of the statute, which would
                                                                    limit the reach of “all other applicable Federal laws” to
 *11 In this round of briefing, DOJ presented no arguments          mean federal laws “applicable to federal grantees generally.”
regarding the source of its statutory authority to impose the       Id. Instead, the Court adopted Defendant’s plain-meaning
additional certification requirement, and for that reason seems     interpretation of the statute and meant that “applicable Federal
to have conceded the point. See Bloch v. Frischholz, 587 F.3d       laws” meant “any federal law that applies to Chicago.” Id.;
771, 784 (7th Cir. 2009) (arguments not developed during            see also City of Chicago v. Sessions, 264 F. Supp. 3d 933, 945
summary judgment are waived). Regardless, because of the            (N.D. Ill. 2017) (“Congress could expect an entity receiving
importance of the constitutional principles at issue in this        federal funds to certify its compliance with federal law… the
case, the Court will perform the relevant analysis to determine     entity is—independent of receiving federal funds—obligated
whether there is indeed a statutory basis for the Attorney          to comply.”).
General’s authority to impose the additional certification
requirement.                                                        Chicago argues that it is not obliged to comply with the
                                                                    statutes listed in the additional certification requirement
The Byrne JAG statute itself, codified at 34 U.S.C. §§ 10151–       (let alone be prohibited from having any laws or policies
10158, does not grant the Attorney General authority to             that “impede” enforcement of these statutes) because these
impose the additional certification requirement. The Seventh        statutes do not apply to cities and localities but instead are



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page              11 of 26 PageID #: 4250


applicable only to the federal government. This argument            private educational and research institutions, State and local
is well taken. The statutes enumerated in the additional            governments, and governments of other nations relating
certification requirement—8 U.S.C. §§ 1226(a) and (c),              to criminal justice.” 34 U.S.C. §§ 10102(a)(2), (a)(4).
1231(a), 1357(a), and 1366(1) and (3)—deal with the federal         Citing to Merriam-Webster’s Dictionary, Defendant notes that
government’s authority and obligation to arrest and detain          “liaison” is defined as “a close bond or connection” or “a
criminal aliens, remove criminal aliens, interrogate aliens         person who establishes and maintains communication for
and perform other investigatory actions without a warrant,          mutual understanding and cooperation.” From this definition,
and submit reports to Congressional committees, respectively.       the Attorney General concludes that Congress charged the
None of these statutes require cities or localities to do           AAG with facilitating cooperation between federal and
anything—they apply only to the federal government and              state criminal justice authorities—thus conferring a grant of
as a result, the Attorney General cannot require Chicago            authority that “encompasses… protecting the confidentiality
to “comply” with them. It is Congress’ job to attach such           of federal law enforcement information provided to state and
conditions to the receipt of federal grants, and the Executive      local agencies.” (Def.’s Mot. at 12.)
cannot unilaterally attach conditions to the receipt of grant
funding without express authorization from Congress. City of        The plain language of §§ 10102(a)(2) and (a)(4) simply
Chicago, 888 F.3d at 286. This power has not been delegated,        does not support the Attorney General’s interpretation. The
and thus the additional certification requirement is ultra vires.   relevant language requires the AAG to “maintain liaison
The Court grants Chicago’s Motion for Summary Judgment              with… State governments in matters relating to criminal
as to the additional certification requirement.                     justice.” 34 U.S.C. § 10102(a)(2). Nothing in this language
                                                                    indicates a delegation of authority to place the harboring
                                                                    condition on Byrne JAG grantees. Sections 10102(a)(2) and
                                                                    (a)(4) are more plausibly read as an instruction for the AAG
                   2. Harboring condition
                                                                    to maintain bilateral communications or act as a point of
 *12 The Attorney General asserts that Chicago’s challenges         contact with state and local governments. See City & Cty.
to the harboring condition (contained in Counts I, II, III,         of San Francisco v. Sessions, 372 F. Supp. 3d 928, 944
and VII) should be dismissed for failure to state a claim,          (N.D. Cal. 2019). Here, the Court agrees with the Northern
while the City moves for summary judgment on those same             District of California’s analysis of this same argument—that
counts. The harboring condition prohibits grant recipients          court concluded that DOJ put “far more weight on ‘maintain
from making any “public disclosure… of any federal law              liaison’ than it can hold.” See id. at 943-45 (holding that
enforcement information in a direct or indirect attempt to          the AAG’s duty to “maintain liaison” in criminal justice
conceal, harbor, or shield from detection any fugitive from         matters does not confer authority for DOJ to impose the
justice under 18 U.S.C. ch. 49, or any alien who has come           harboring condition). The duty to “maintain liaison… in
to, entered, or remains in the United States in violation of        matters relating to criminal justice” does not venture into the
8 U.S.C. ch. 12—without regard to whether such disclosure           authority to impose funding conditions related to immigration
would constitute (or could form a predicate for) a violation of     enforcement. And the harboring condition goes far beyond
18 U.S.C. 1071 or 1072 or of 8 U.S.C. 1324(a).” (Chicago FY         the authority that the Attorney General claims to have derived
2018 Byrne JAG Award.) Chicago contends that Congress did           from §§ 10102(a)(2) and (a)(4)—to protect the confidentiality
not authorize the Attorney General to impose the harboring          of federal law enforcement information provided to state
condition, rendering it ultra vires and a violation of the          and local agencies. It prohibits disclosure of federal law
separation of powers. The Attorney General contends that his        enforcement information related to “a direct or indirect
authority to impose the harboring condition is found in 34          attempt” to harbor not just “fugitives of justice” but also “any
U.S.C. § 10102(a).                                                  alien.” The language seeks “the broadest coverage possible”
                                                                    by its use of the term “indirect attempt,” which “has no
First, the Attorney General asserts that 34 U.S.C. §§               boundary” and would presumably up for interpretation by
10102(a)(2) and (a)(4) provide authority to impose the              the AAG. City & Cty. of San Francisco, 372 F. Supp. 3d at
harboring condition. These sections require the AAG to              945. Such sweeping authority is hardly implicit in the AAG’s
“maintain liaison with the executive and judicial branches          responsibility to communicate with and disseminate criminal
of the Federal and State governments in matters relating            justice information to various state and local entities.
to criminal justice,” and “maintain liaison with public and



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page           12 of 26 PageID #: 4251


 *13 Moreover, as the Seventh Circuit has noted,
Sections 10102(a)(1)-(5) “address the communication and
coordination duties of the Assistant Attorney General.” City                  [Section] 10102(a)(6) is a catch-all
of Chicago, 888 F.3d at 285. The Third Circuit joined                         provision, simply recognizing that
in that assessment. See City of Philadelphia v. Attorney                      the Assistant Attorney General can
Gen. of United States, 916 F.3d 276, 288 (3d Cir. 2019)                       also exercise such other powers and
(Finding that 34 U.S.C. §§ 10102(a)(1)-(5) “all deal with the                 functions as may be vested through
AAG’s power to disseminate criminal justice information and                   other sources—either in that Chapter
coordinate with various agencies and officials” and noting                    or by delegation from the Attorney
“the ministerial nature of the powers in” §§ 10102(a)(1)-                     General. … A clause in a catch-all
(5).). Especially given the “strictly circumscribed” nature of                provision at the end of a list of explicit
the Byrne JAG program—the Byrne JAG statute “precisely                        powers would be an odd place indeed
describes the formula through which funds should be                           to put a sweeping power to impose
distributed to states and local governments, and imposes                      any conditions on any grants—a power
precise limits on the extent to which the Attorney General can                much more significant than all of the
deviate from that distribution”—it would be “inconceivable”                   duties and powers that precede it in
that Congress would have anticipated that the AAG could                       the listing, and a power granted to the
abrogate that distribution scheme and deny funds to localities                Assistant Attorney General that was
based on a new condition related to harboring aliens. See City                not granted to the Attorney General.
of Chicago, 888 F.3d at 286. After all, Congress “does not                    … [T]he Attorney General’s argument
alter the fundamental details of a regulatory scheme in vague                 is that the “including” clause itself
terms or ancillary provisions—it does not, one might say,                     is a stand-alone grant of authority
hide elephants in mouseholes.” City of Chicago, 888 F.3d at                   to the Assistant Attorney General to
287 (citing Gonzales v. Oregon, 546 U.S. 243, 267 (2006)).                    attach any conditions to any grants in
Thus, the structure and design of the statute as a whole does                 that subchapter or other subchapters
not support the contention that “maintain liaison” provides                   even though that authority is not
authority for the Attorney General to impose the harboring                    otherwise provided in the chapter and
condition. Accordingly, this argument fails.                                  is not possessed by the Attorney
                                                                              General. Because that interpretation
Second, the Attorney General contends that § 10102(a)(6)                      is so obviously belied by the plain
supplies him with the requisite authority to impose the                       meaning of the word “including,”
harboring condition. Section 10102(a)(6) states that the AAG                  the Attorney General’s position is
shall “exercise such other powers and functions as may be                     untenable.
vested in the Assistant Attorney General pursuant to this
chapter or by delegation of the Attorney General, including
placing special conditions on all grants, and determining        City of Chicago, 888 F.3d at 285. The Attorney General does
priority purposes for formula grants.” 34 U.S.C. § 10102(a)      not explain why the Seventh Circuit’s analysis of § 10102(a)
(6) (emphasis added). The italicized language, Defendant         (6) in the context of the notice and access conditions should
contends, confers the requisite authority.                       not equally apply to the harboring condition. Defendant is not
                                                                 free to disregard the Seventh Circuit’s rulings in its briefings
The Seventh Circuit and this Court have already considered       before this Court. The Seventh Circuit has already held that
and rejected this argument. As Defendant well knows, in          the statutory text of § 10102, and the structure of relevant
holding that Chicago had established a likelihood of success     statutes, supports the conclusion that § 10102(a)(6) does
on the merits of its contention that the Attorney General        not give the AG broad authority to impose even reasonable
lacked the authority to impose the FY 2017 notice and            conditions on Byrne JAG grants. See City of Chicago, 888
access conditions, the Seventh Circuit characterized Section     F.3d at 287. Accordingly, the harboring condition exceeds
10102(a)(6) as follows:                                          DOJ’s statutory authority, and the Court grants summary
                                                                 judgment in Chicago’s favor on Counts I and II.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           11
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page               13 of 26 PageID #: 4252


 *14 The City proposes additional arguments as to why
the harboring condition violates the Spending Clause and
is arbitrary and capricious under the APA. However, as the                        (1) that it has suffered an irreparable
Court found before, granting summary judgment on Counts                           injury; (2) that remedies available
I, II, and IV affects the balance of Chicago’s claims. City of                    at law, such as monetary damages,
Chicago, 321 F. Supp. 3d at 876. The Court need not delve                         are inadequate to compensate for
into the arguments regarding the Spending Clause or whether                       that injury; (3) that, considering the
this condition is arbitrary and capricious, as it has already held                balance of hardships between the
that Plaintiff is entitled to summary judgment on the basis                       plaintiff and defendant, a remedy in
of the harboring clause being ultra vires. Thus, Counts III                       equity is warranted; and (4) that the
and VII are dismissed as moot. Count V, in which Chicago                          public interest would not be disserved
requests a declaration that the City complies with 8 U.S.C.                       by a permanent injunction.
§ 1644, is also moot because the Court has declared § 1644
unconstitutional. Id. at 876.
                                                                     eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006).

                      IV. INJUNCTION                                 The Attorney General does not engage with these four
                                                                     requirements in its briefing. Instead, he only argues that any
With the merits decided, the Court turns to Chicago’s request        injunction the Court issues should be limited to Chicago—or,
for a permanent injunction. As a reminder, in 2018 this              if the Court issues a national injunction, its application beyond
Court issued a permanent national injunction prohibiting             Chicago should be stayed pending the Seventh Circuit’s
Defendant from imposing the notice, access, and Section              decision in Chicago v. Barr. Thus, it appears to the Court
1373 compliance conditions on the FY 2017 Byrne JAG                  that the Attorney General does not object to a permanent
funds. (Final Judgment and Order, Chicago v. Sessions,               injunction of the challenged conditions. Regardless, Chicago
No. 17-cv-5720 (N.D. Ill.), Dkt. No. 212.) However, at               carries the burden to demonstrate that it is entitled to a
the time the Court issued the permanent injunction, the              permanent injunction, so the Court will proceed with its
Seventh Circuit had stayed the nationwide scope of the               analysis without any specific objections from the Attorney
preliminary injunction entered in this case pending an en            General.
banc rehearing. Accordingly, the Court stayed the nationwide
scope of that injunction. Thus, the permanent injunction             As for the first and second requirements, Chicago has
regarding the notice, access, and Section 1373 compliance            demonstrated that it has suffered an irreparable injury for
conditions currently applies only to the FY 2017 funds and           which no available remedies at law can compensate. The City
Chicago.                                                             has again

The City now seeks a permanent injunction that prohibits the
Attorney General from imposing the challenged conditions—            submitted an affidavit from Chicago Police Department
the four repeat conditions as well as the harboring condition        (“CPD”) Lieutenant Kevin Hannigan, who explains that if the
and additional certification requirement—in all future years         City complies with the challenged conditions, undocumented
of the Byrne JAG program. Chicago seeks a “program-wide”             immigrants will be less likely to interact and cooperate
injunction—that is, one that is nationwide in scope. The Court       voluntarily with local police, believing that such contacts
will first consider whether the City is entitled to a permanent      could put them or their families at risk of deportation. (See
injunction and then turn to the scope of said injunction.            Hannigan Decl., Dkt. No. 54.) Lieutenant Hannigan, who has
                                                                     served in the CPD for thirty years, explains that trust between
                                                                     CPD and immigrant communities would be “badly damaged”
                                                                     if CPD was seen as “proactive enforcers of federal civil
                  A. Permanent Injunction
                                                                     immigration rules, or volunteering to help ICE prosecute civil
The Court may issue permanent injunctive relief if the moving        immigration enforcement actions against non-violent, law-
party demonstrates:                                                  abiding citizens.” (Id. ¶ 6.) As this Court has found before,
                                                                     this loss of trust is an irreparable harm for which no adequate



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page           14 of 26 PageID #: 4253


remedy at law. See City of Chicago, 321 F. Supp. 3d at 877–      unlawfully blocking it from funds it could otherwise accept
78 (citing Gateway E. Ry. Co. v. Terminal R.R. Ass’n of St.      —as it has since 2005—without grievance.
Louis, 35 F.3d 1134, 1140 (7th Cir. 1994) (finding that loss
of goodwill can qualify as an irreparable harm for which         Fourth and finally, the public interest is served by a permanent
there is no adequate remedy at law)). Money damages cannot       injunction in this case. As before, the Court has found
remedy a loss of trust. See City of Chicago, 888 F.3d at 291     that the Attorney General failed to administer the Byrne
(“Such trust, once destroyed by the mandated cooperation         JAG program in conformance with the limited statutory
and communication with the federal immigration authorities,      authority Congress affords him. As the Seventh Circuit
would not easily be restored.”). Moreover, a constitutional      recently reminded in this case, the judiciary must act as
injury alone can constitute irreparable harm. See City of        a check on usurpation of power by the Executive Branch,
Chicago, 321 F. Supp. 3d at 878 (citing 11A                      and “jealously guard” the separation of powers. City of
                                                                 Chicago, 888 F.3d at 277. Enjoining the unlawful conditions
                                                                 and checking the Executive’s encroachment of congressional
             Wright & Miller, Federal Practice
                                                                 power undoubtedly serves the public interest. See Gordon v.
              & Procedure § 2948.1 (2d ed.
                                                                 Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) (“[E]nforcement
 *15 1995) (“When an alleged deprivation of a constitutional     of an unconstitutional law is always contrary to the public
right is involved, most courts hold that no further showing      interest.”).
of irreparable injury is necessary.”)). Chicago faces such
an injury here, as the Attorney General subjects the City’s      Thus, Chicago has demonstrated all four requirements for
receipt of Byrne JAG funding on unconstitutionally imposed       permanent injunctive relief. Accordingly, the Court finds
conditions. Accordingly, Chicago has demonstrated the first      that permanent injunctive relief is warranted as to DOJ’s
two required elements for a permanent injunction.                imposition of the challenged conditions.
Third, the balance of hardships weighs in the City’s favor.
As the Seventh Circuit explained, the harm the Attorney
General suffers from an injunction is minimized because “the                        B. Scope of Injunction
Attorney General can distribute the funds without mandating
the conditions— as has been done for over a decade—              The Court turns to its assessment of the appropriate scope
and nothing in the injunction prevents any state or local        of the injunction. As the Third Circuit recently observed in
government from coordinating its local law enforcement           a parallel case, “[w]hile there are tried and true standards
with the federal authorities.” City of Chicago, 888 F.3d         for determining when equitable relief is warranted, there is
at 291. Importantly, the Court has found the challenged          less authority regarding the scope of equitable relief.” City of
conditions to be unlawful, and the Attorney General cannot       Philadelphia v. Attorney Gen. of United States, 916 F.3d 276,
plausibly argue that being prevented from imposing unlawful      291– 92 (3d Cir. 2019). This is because “when district courts
conditions would present a hardship. As this Court has already   are properly acting as courts of equity, they have discretion
explained, the injunction “does not strip away any option        unless a statute clearly provides otherwise.” United States v.
[the Attorney General] could [lawfully] exercise.” City of       Oakland Cannabis Buyers’ Co-op., 532 U.S. 483, 496 (2001).
Chicago, 321 F. Supp. 3d at 878–79. On the other hand, the       The scope of injunctive relief is dictated by the extent of the
impact on Chicago if forced to comply with the conditions        violation established. Califano v. Yamasaki, 442 U.S. 682, 702
would be “devastating.” City of Chicago, 888 F.3d at 291.        (1979). Injunctive relief should be “no more burdensome to
Either Chicago would have to accept the funds with the           the defendant than necessary to provide complete relief to the
unlawful conditions attached, damaging its relationship with     plaintiffs.” Id. When a court believes the underlying right to
its immigrant communities and its crime fighting capabilities,   be highly significant, “it may write injunctive relief as broad
or Chicago would have to decline the funds entirely. The City    as the right itself.” Zamecnik v. Indian Prairie Sch. Dist. No.
intends to use the FY 2018 funds to increase its Bureau of       204, 636 F.3d 874, 879 (7th Cir. 2011) (citing 1 Dan B. Dobbs,
Detectives’ capacity to clear violent cases and bring shooters   Law of Remedies § 2.4(6), p. 113 (2d ed. 1993)).
to justice. (See Am. Compl. ¶ 40.) Without the FY 2018
Byrne JAG funds, Chicago will not be able to carry out            *16 The Court’s last injunction was limited to the FY 2017
that initiative as planned. Thus, the continued application of   Byrne JAG program in the hope that DOJ would not re-
the challenged conditions would cause Chicago hardship by        impose its unlawful conditions. It did. To this end, Chicago



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           13
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page           15 of 26 PageID #: 4254


petitions the Court to enjoin the imposition of the challenged   F. Supp. 3d at 879; City & Cty. of San Francisco v. Sessions,
conditions not just in the FY 2018 Byrne JAG funds, but in all   372 F. Supp. 3d at 954 (issuing a permanent injunction as
future years of the Byrne JAG program. The Attorney General      to FY 2018 Byrne JAG conditions while the court’s decision
offers no opinion on the subject.                                on 2017 Byrne JAG conditions was still on appeal). And
                                                                 there have been no changes in facts or law since the FY 2017
Given the extent of the violation established, and DOJ’s         preliminary and permanent injunction rulings that would shift
track record in this litigation, an injunction that covers       this Court’s understanding of the propriety of a nationwide
all future years of the Byrne JAG program is appropriate.        injunction in this case. Unless the Seventh Circuit reverses,
The nature of injury here—a violation of the separation of       this Court will not depart from its earlier analysis, which will
powers doctrine—is highly significant. See City of Chicago       preserve the status quo and the integrity of the pending appeal.
v. Sessions, 888 F.3d 272, 277 (7th Cir. 2018) (“The founders
of our country well understood that the concentration of          *17 Accordingly, the Court will again issue a permanent
power threatens individual liberty and established a bulwark     nationwide injunction as to all six challenged conditions.
against such tyranny by creating a separation of powers          However, in deference to the Seventh Circuit’s pending
among the branches of government. If the Executive Branch        decision on the issue of nationwide injunctions in this
can determine policy, and then use the power of the              case, the Court will again stay the nationwide scope of the
purse to mandate compliance with that policy by the state        permanent injunction. Stays are “necessary to mitigate the
and local governments, all without the authorization or          damage that can be done during the interim period before a
even acquiescence of elected legislators, that check against     legal issue is finally resolved on its merits. The goal is to
tyranny is forsaken.”). Unless the Seventh Circuit overturns     minimize the costs of error.” In re A & F Enters., Inc. II,
this Court’s summary judgment opinion, it will never be          742 F.3d 763, 766 (7th Cir. 2014); see also City & Cty. of
permissible for the Attorney General to impose the challenged    San Francisco, 372 F. Supp. 3d at 954 (granting injunction in
conditions on Chicago. And importantly in this equitable         favor of plaintiffs but staying its nationwide scope while the
consideration, the Attorney General has shown a willingness      FY 2017 permanent injunction is pending before the Ninth
to impose unlawful conditions in the next round of Byrne JAG     Circuit).
program administration, despite an injunction prohibiting
those same conditions in the previous year. This action has
imposed a serious cost on the City, as it had to initiate
                                                                                      V. CONCLUSION
new litigation after the Attorney General again imposed the
four repeat conditions on the FY 2018 grants. Indeed, DOJ        For the reasons stated herein, the Attorney General’s Motion
recently released the Byrne JAG Solicitation for FY 2019,        to Dismiss (Dkt. No. 42) is granted in part and denied in
which again contains several of the challenged conditions.       part and Chicago’s Motion for Summary Judgment (Dkt. No.
(See Byrne JAG Grant FY 2019 Local Solicitation, Ex. 1 to        48) is granted in part and denied in part. The Court grants
Pl.’s Mot. to Cite Supp. Authority, Dkt. No. 75-1.) Thus, it     Chicago’s Motion for Summary Judgment on Counts I, II,
is apparent to the Court that entering an injunction regarding   and IV. The Court grants the Attorney General’s Motion to
all future JAG funds is the only way to prevent Chicago from     Dismiss Count VIII with prejudice. Counts III, V, and VII are
being forced to litigate the Byrne JAG funding conditions        dismissed as moot. Count VI remains pending in this case.
every year. Enjoining the unlawful conditions for all future     Chicago shall advise the Court of how it intends to proceed
program years is an appropriate remedy based on the violation    with Count VI at the next status hearing in this case.
established.
                                                                 IT IS SO ORDERED.
Next, the Court must determine the only aspect of the
injunction that the Attorney General actually contests:
whether the injunction should be limited to Chicago and          Harry D. Leinenweber, Judge
its sub-grantees, or nationwide in scope. The scope of the
                                                                 United States District Court
FY 2017 permanent injunction—national but stayed as to its
application outside of Chicago—is currently on appeal before     Dated: 9/19/2019
the Seventh Circuit. Yet district court proceedings do not
freeze while an appeal is pending. See City of Chicago, 321



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           14
Case
THE    1:18-cv-00437-JJM-LDA
    CITY                               Document
         OF CHICAGO, Plaintiff, v. WILLIAM P. BARR,46    Filed
                                                    in his..., Slip10/24/19
                                                                    Copy (2019)Page     16 of 26 PageID #: 4255


All Citations

Slip Copy, 2019 WL 4511546

End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   15
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                           17 of 26 PageID #: 4256


                                                                  rule unit of government in Illinois and is a member of the
                                                                  Conference. (Id. ¶ 2.) The Conference has resolved to oppose
                  2019 WL 4694734
                                                                  the Attorney General’s decision to attach certain immigration-
    Only the Westlaw citation is currently available.
                                                                  related conditions to Byrne JAG funds. (Id. ¶ 8.)
             United States District Court,
            N.D. Illinois, Eastern Division.
                                                                  The Byrne JAG program is the primary source of federal
       CITY OF EVANSTON and THE UNITED                            criminal justice funding to States and units of local
   STATES CONFERENCE OF MAYORS, Plaintiffs,                       government. (PSOF ¶ 18.) The Office of Justice Programs
                           v.                                     (OJP) within the Department of Justice (DOJ) oversees
                                                                  the Byrne JAG program. (Id.) Byrne JAG funds are
     WILLIAM P. BARR, in his official capacity as
                                                                  administered according to a statutory formula based on
   Attorney General of the United States, Defendant.
                                                                  share of violent crime, population, and other factors. See 34
                     Case No. 18 C 4853                           U.S.C. § 10156. Conference members have applied for and
                              |                                   received Byrne JAG funds since 2006. (PSOF ¶ 24.) In FY
                        09/26/2019                                2017, approximately 350 Conference members were directly
                                                                  allocated around $50 million in Byrne JAG funds. (Id. ¶ 26.)

Harry D. Leinenweber, Judge, United States District Court         Cities can also receive Byrne JAG funds indirectly through
                                                                  their State or a nearby local government. DOJ does not make
       MEMORANDUM OPINION AND ORDER                               direct grants to cities that, under the Byrne JAG formula,
                                                                  would receive less than a certain minimum—$10,000 in FY
 *1 This litigation concerns the U.S. Attorney General’s          2017 and FY 2018. (Id. ¶ 20.) Cities that are allocated less than
ability to attach conditions to funds that Congress charged       $10,000 receive their Byrne JAG funds through an application
his office with distributing to State and local governments.      submitted by the State or nearby local government. (PSOF ¶
Plaintiffs, the City of Evanston and the U.S. Conference of       21.) Additionally, the Byrne JAG statute requires cities that
Mayors (the “Conference”), bring suit against the Attorney        bear a higher cost of preventing and investigating violent
General for alleged violations of the U.S. Constitution and the   crimes than their neighboring community to submit a joint
Administrative Procedures Act. Plaintiffs now seek summary        application for the aggregate JAG funds allocated both to
judgment in their favor. The Attorney General, in turn,           itself and its neighbor. See 34 U.S.C. § 10156(d)(4). For
contends that the Court should dismiss Plaintiffs’ Amended        this reason, Evanston receives its Byrne JAG funds through
Complaint, or in the alternative, grant summary judgment in       the application submitted by the City of Chicago. (PSOF ¶
his favor. For the reasons stated herein, Defendant’s Motion      21.) To draw down its JAG funds, Evanston must supply all
to Dismiss (Dkt. No. 77) is denied and Plaintiffs’ Motion         information or certifications, and agree to any conditions, that
for Summary Judgment (Dkt. No. 52) is granted in part and         DOJ requires of all grant recipients. (Id. ¶ 21.) Evanston was
denied in part.                                                   allocated $12,654 in FY 2017 Byrne JAG funds, and $10,919
                                                                  in FY 2018. (Id. ¶¶ 26, 29.)


                    I. BACKGROUND                                  *2 Plaintiffs filed this suit in July of 2018, seeking an
                                                                  injunction to keep the Attorney General from enforcing
In addition to describing the most relevant facts here, the       certain “notice, access, and Section 1373 compliance
Court incorporates those facts previously described in its        conditions” in the FY 2017 Byrne JAG grants. On August 9,
earlier ruling. (See Aug. 9, 2018, Order, Dkt. No. 23.)           2018, after issuing a ruling on the merits of those conditions
The Conference is a non-profit and non-partisan association       in a parallel case, City of Chicago v. Sessions, No. 17-cv-5720
that exists to address the intersection of federal and local      (N.D. Ill.), the Court issued a preliminary injunction in this
policy on behalf of cities with populations of 30,000 or          case. (See Aug. 9, 2018, Order.) At that time, the Attorney
more. (Def.’s Resp. to Pls.’ Stmt. of Facts (“PSOF”) ¶¶ 1,        General had imposed a fast-approaching deadline by which
8-10, Dkt. No. 80.) The Conference’s members are cities,          Conference members had to agree to those three unlawful
which are represented in the Conference by their mayors.          conditions or forgo their FY 2017 awards. Accordingly,
(Id. ¶ 8.) Evanston is a municipal corporation and home           the Court issued the preliminary injunction to cover both



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                           18 of 26 PageID #: 4257


Evanston and those Conference members facing an “accept or
decline” deadline. (See Aug. 9, 2018, Order at 11.) However,        3. The additional certification requirement. This
because the nationwide scope of the injunction in the City          condition requires the applicant’s Chief Executive to
of Chicago case was (and remains) on appeal before the              submit a “Certifications and Assurances by the Chief
Seventh Circuit, the Court stayed the injunction as to the          Executive of the Applicant Government.” (Certifications
Conference members. Soon after, the Seventh Circuit lifted          and Assurances by the Chief Executive of the Applicant
that stay, holding that this case is “fundamentally different”      Government, Ex. K to Pl.’s RJN, Dkt. No. 63-2.) The
than the situation in City of Chicago because the injunction in     condition incorporates a requirement that the applicant’s
this case is “limited to parties actually before the court who      Chief Legal officer certify that the applicant government
have demonstrated a right to relief.” (See Evanston and U.S.        has no “law, rule, policy, or practice that would apply to the
Conference of Mayors v. Sessions, No. 18-2734 (7th Cir.),           ‘program or activity’ to be funded” that would “(a) impede
Aug. 29, 2018, Order, Dkt. No. 33.) Thus, since the Seventh         the exercise by federal officers of authority under 8 U.S.C.
Circuit’s Order, the preliminary injunction has prohibited          § 1357(a); or (b) impede the exercise by federal officers
the Attorney General from imposing the notice, access, and          of authority relating to 8 U.S.C. § 1226(a) or (c), 8 U.S.C.
Section 1373 compliance conditions on receipt of the FY             § 1231(a), or 8 U.S.C. § 1366(1) or (3).” (State or Local
2017 Byrne JAG funds for Evanston or any Conference                 Government: FY 2018 Certification, Ex. L to Pl.’s RJN,
members that faced an accept or decline deadline.                   Dkt. No. 62-3.)

                                                                    4. The questionnaire condition. This condition requires
DOJ began distributing FY 2018 Byrne JAG awards in
                                                                    each applicant to answer the following questions:
October of 2018. (PSOF ¶ 45.) In December of 2018,
Plaintiffs filed their Amended Complaint, asserting that the        (1) Does your jurisdiction have any laws, policies, or
Attorney General had again attached the unlawful notice,            practices related to whether, when, or how employees may
access, and Section 1373 compliance conditions (the “repeat         communicate with [the Department of Homeland Security
conditions”) to the FY 2018 JAG funds. Plaintiffs also alleged      (DHS) ] or [Immigrations and Customs Enforcement
that the Attorney General imposed new unconstitutional              (ICE) ]?
conditions on the FY 2018 grants, namely:
                                                                    (2) Is your jurisdiction subject to any laws from a superior
  1. The Section 1644 compliance condition. This                    political entity (e.g., a state law that binds a city) that meet
  condition requires the applicant’s Chief Legal Officer            the description in question 1?
  to certify that the “program or activity” funded under
  the Byrne JAG award complies with 8 U.S.C. § 1644.                 *3 (3) If yes to either: Please provide a copy of each law or
  (Byrne JAG Program FY 2018 Local Solicitation at 27,              policy; Please describe each practice; Please explain how
  Ex. H to Pl.’s Request for Judicial Notice (RJN), Dkt.            the law, policy, or practice complies with Section 1373.
  No. 62-2.) 8 U.S.C. § 1644 provides: “Notwithstanding
                                                                    (Byrne JAG Program FY 2018 Local Solicitation at 27-28,
  any other provision of Federal, State, or local law, no
                                                                    Ex. H to Pl.’s RJN.)
  State or local government entity may be prohibited, or
  in any way restricted, from sending to or receiving from
                                                                  This Court recently issued a summary judgment opinion
  the Immigration and Naturalization Service information
                                                                  in which it held the Section 1644 compliance condition,
  regarding the immigration status, lawful or unlawful, of an
                                                                  harboring condition, and the additional certification
  alien in the United States.” 8 U.S.C. § 1644.
                                                                  requirement, as well as the repeat conditions, unlawful. See
  2. The harboring condition. This condition prohibits the        City of Chicago v. Barr, No. 18 C 6859, 2019 WL 4511546
  recipient jurisdiction from making any public disclosure        (N.D. Ill. Sept. 19, 2019). The Court has not yet ruled on the
  “of any federal law enforcement information in a direct or      legality of the questionnaire condition. The Court will refer
  indirect attempt to conceal, harbor, or shield from detection   to the seven conditions Plaintiffs seek to enjoin in this suit
  any fugitive from justice under 18 U.S.C. ch. 49, or any        collectively as the “challenged conditions.”
  alien who has come to, entered, or remains in the United
  States in violation of 8 U.S.C. ch. 12.” (See Albuquerque       The Amended Complaint contains five counts. Counts I
  FY 2018 Byrne JAG Award ¶ 44, Ex. S to Pl.’s RJN, Dkt.          and II allege that the challenged conditions are ultra vires
  No. 62-3.)                                                      and violate the separation of powers, because absent a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                            19 of 26 PageID #: 4258


statutory provision or express delegation, only Congress           Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). To survive
is entitled to attach conditions to federal funds. Count III       a motion to dismiss under Rule 12(b)(6), a complaint must
asserts that the challenged conditions violate the Spending        “provide a short and plain statement of the claim showing
Clause of the U.S. Constitution. Count IV alleges that             that the pleader is entitled to relief, sufficient to provide the
the challenged conditions violate the Tenth Amendment’s            defendant with fair notice of the claim and its basis.” Id.; see
anti-commandeering doctrine. Count V charges that the              also FED. R. CIV. P. 8(a)(2).
challenged conditions are arbitrary and capricious in violation
of the Administrative Procedure Act.                                *4 Summary judgment is appropriate when the movant
                                                                   shows that there is “no genuine dispute as to any material
The Attorney General now moves to dismiss the Amended              fact and the movant is entitled to judgment as a matter of
Complaint under Federal Rules of Civil Procedure 12(b)             law.” See FED. R. CIV. P. 56. A court must construe the
(1) and 12(b)(6), or in the alternative, to grant summary          facts and draw all reasonable inferences in the light most
judgment in his favor on all counts of the Amended                 favorable to the nonmoving party. Foley v. City of Lafayette,
Complaint. Plaintiffs move for summary judgment in their           Ind., 359 F.3d 925, 928 (7th Cir. 2004). In ruling on summary
favor on Counts I, II, and IV, and seek a permanent                judgment, courts do not determine the truth of disputed
injunction prohibiting the Attorney General from imposing          matters. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
the challenged conditions on the receipt of Byrne JAG funds.       (1986).
Plaintiffs concede that if the Court grants summary judgment
in their favor on Counts I, II, and IV, then Counts III and V
should be dismissed as moot. Plaintiffs further reserve their
                                                                                         III. DISCUSSION
right, upon final judgment of the Court and pursuant to 28
U.S.C. § 2412, to seek reasonable attorneys’ fees, expenses,
and costs.                                                                            A. Evanston’s Standing

The Court will first address the jurisdictional arguments for      The Attorney General argues that dismissal under Rule 12(b)
dismissal, and then turn to the merits of the Counts at issue in   (1) is necessary because Evanston lacks standing and the
Plaintiffs’ Motion for Summary Judgment.                           Conference lacks associational standing. To establish Article
                                                                   III standing, an individual plaintiff must show (1) an “injury
                                                                   in fact,” (2) a sufficient “causal connection between the injury
                                                                   and the conduct complained of,” and (3) a “likelihood” that
                 II. LEGAL STANDARDS                               the injury “will be redressed by a favorable decision.” Susan
                                                                   B. Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014).
A motion to dismiss pursuant to Rule 12(b)(1) tests the
                                                                   To establish injury in fact, a plaintiff must show that he or
jurisdictional sufficiency of a complaint. See FED. R. CIV.
                                                                   she suffered “an invasion of a legally protected interest” that
P. 12(b)(1). The Attorney General asserts a facial challenge,
                                                                   is “concrete and particularized” and “actual or imminent, not
as he argues that the Plaintiffs have not sufficiently alleged
                                                                   conjectural or hypothetical.” Spokeo, Inc. v. Robins, 136 S.
a basis of subject matter jurisdiction. See Silha v. ACT, Inc.,
                                                                   Ct. 1540, 1548 (2016).
807 F.3d 169, 173 (7th Cir. 2015). In a facial challenge to
subject matter jurisdiction, a court does not look beyond
                                                                   According to the Attorney General, Evanston cannot satisfy
the allegations in the complaint, which are taken as true for
                                                                   the injury in fact requirement because Evanston is a
purposes of the motion. Apex Digital, Inc. v. Sears, Roebuck
                                                                   subgrantee of Chicago, and therefore is subject to the
& Co., 572 F.3d 440, 444 (7th Cir. 2009). Plaintiffs bear the
                                                                   challenged conditions only to the extent that those conditions
burden of establishing the elements necessary for jurisdiction.
                                                                   apply to Chicago itself. And Chicago is currently protected
See Silha, 807 F.3d at 173.
                                                                   by an injunction in the Chicago v. Barr case from almost all
                                                                   of the conditions that Evanston challenges here. However,
Rule 12(b)(6) allows dismissal for “failure to state a claim
                                                                   the Court has already considered and rejected this argument.
upon which relief can be granted.” See FED. R. CIV. P. 12(b)
                                                                   (See Aug. 9, 2018, Order at 3-4.) The Attorney General
(6). A court entertaining a Rule 12(b)(6) motion must construe
                                                                   does not dispute that subgrantees such as Evanston must
the complaint in the light most favorable to the plaintiff
                                                                   supply any information and certifications, and agree to any
and accept as true all well-pleaded facts alleged. Tamayo v.
                                                                   conditions, that DOJ requires of all direct grant recipients.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                             20 of 26 PageID #: 4259


(PSOF ¶ 21.) Thus, as this Court has already held, an               Conference members in the lawsuit. Ezell v. City of Chicago,
injunction that prohibits DOJ from enforcing the challenged         651 F.3d 684, 696 (7th Cir. 2011). The first requirement
conditions against Chicago “does not insulate Evanston” from        is met when even one member of the association shows
the requirement to comply with those conditions. (Aug. 9,           that it would have standing to bring suit on its own behalf.
2018, Order at 4.) Accordingly, Evanston faces a concrete and       Hunt v. Washington State Apple Advert. Comm’n, 432 U.S.
particularized injury that is clearly traceable to the Attorney     333, 342-43 (1977). Thus, Evanston’s standing alone would
General’s actions and is likely to be redressed by a favorable      suffice to confer associational standing on the Conference.
decision in this case.                                              However, approximately 350 Conference members were
                                                                    directly allocated Byrne JAG funds in FY 2018, to say nothing
As a final argument on Evanston’s standing, the Attorney            of the potential number of Conference members who receive
General asserts that Evanston lacks standing to challenge the       funds as subgrantees. (Joint Stip. ¶ 6, Dkt. No. 74-1.) Those
additional certification requirement because OJP has publicly       350 cities all have standing as they all face the injury of being
announced that it is currently not enforcing this requirement       obliged to comply with unlawful conditions; thus, the first
against Chicago and its sub-recipients. This argument fails         requirement is clearly met. (See Aug. 9, 2018, Order at 5.)
for the same reason the Court explained in its recent City          The second requirement is met because the purpose of the
of Chicago opinion. See City of Chicago v. Barr, No. 18             Conference is to coordinate cities’ interaction with the federal
C 6859, 2019 WL 4511546, at *7 (N.D. Ill. 2019) (the                government, and this lawsuit seeks to prevent overreach by
Attorney General’s voluntary cessation of imposing certain          the Executive Branch and preserve local decision-making
grant conditions does not defeat standing or moot plaintiff’s       authority. (See id.at 6.) And the third requirement is satisfied
complaint). Thus, Evanston has standing to challenge the            because this suit raises a “pure question of law”—whether
Byrne JAG conditions. The Court turns to the Conference’s           the Attorney General exceeded his statutory authority when
standing.                                                           imposing the challenged conditions on Byrne JAG funds—
                                                                    that is not contingent on evidence from any specific city.


               B. The Conference’s Standing
                                                                                   See Int’l Union, United Auto.,
The Attorney General additionally moves to dismiss the                          Aerospace & Agr. Implement Workers
Conference from this action for lack of associational standing.
This Court has already twice held that the Conference has           of Am. v. Brock, 477 U.S. 274, 287-88 (1986). Therefore,
associational standing to litigate this issue on behalf of its      as this Court has held twice before, the Conference has
members. See Aug. 9, 2018, Order at 5-7; City of Chicago            associational standing.
v. Sessions, No. 17 C 5720, 2017 WL 5499167, at *5 (N.D.
Ill. 2017). In his Motion to Dismiss, the Attorney General
                                                                                C. First Six Challenged Conditions
“renews” his challenge to the Conference’s associational
standing and refers the Court to his brief in opposition to the     Plaintiffs are entitled to summary judgment on Counts I and II
preliminary injunction. (Def.’s Mot. at 10, 26, Dkt. No. 78.)       with respect to the notice, access, Section 1373 compliance,
Other than asserting he is “renewing” his objection to the          Section 1644 compliance, and harboring conditions, as
Conference’s standing and referring the Court to an argument        well as the additional certification requirement. See City of
it has already considered and rejected, the Attorney General        Chicago v. Barr, No. 18 C 6859, 2019 WL 4511546, at *10-14
offers no explanation for why the Court should change its           (N.D. Ill. 2019) (holding those conditions ultra vires).
decision on standing.
                                                                    Plaintiffs additionally move for summary judgment on Count
 *5 Regardless, the Court will briefly note again why               IV. This Count alleges a violation of the Tenth Amendment’s
the Conference has associational standing. Associational            anticommandeering doctrine, which limits Congress’s ability
standing requires that: (1) the Conference’s members would          to issue orders directly to State and local governments.
otherwise have standing to sue in their own right; (2) the          See Murphy v. Nat’l Collegiate Athletic Ass’n, 138 S. Ct.
interests that the Conference seeks to protect are germane to       1461, 1475 (2018). In their motion for summary judgment,
its organizational purpose; and (3) neither the claim asserted,     Plaintiffs explain that they seek a declaration that 8 U.S.C.
nor the relief requested requires the participation of individual   §§ 1373 and 1644 violate the anticommandeering doctrine,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                           21 of 26 PageID #: 4260


and therefore the Attorney General cannot impose compliance       2018) (citing La. Pub. Serv. Comm’n v. F.C.C., 476 U.S.
with these laws as a condition of accepting Byrne JAG             355, 374 (1986)), reh’g en banc granted in part, opinion
funding. Plaintiffs are entitled to this relief. See City of      vacated in part, No. 17-2991, 2018 WL 4268817 (7th Cir.
Chicago, 2019 WL 4511546, at *10 (“[T]he Court’s ruling           June 4, 2018), vacated, No. 17-2991, 2018 WL 4268814
that § 1373 violates the anticommandeering doctrine applies       (7th Cir. Aug. 10, 2018). This is because the power of the
equally to § 1644....[T]herefore compliance with § 1644           purse belongs to Congress, not the Executive. See City of
cannot be imposed as a condition of accepting Byrne JAG           Chicago, 888 F.3d at 283. Because the Attorney General’s
funds.”)                                                          authority to attach conditions to Byrne JAG grants and to
                                                                  depart from the funding distribution formula mandated by 34
However, the Court notes that the Amended Complaint               U.S.C. § 10156 is “strictly circumscribed,” id. at 286, whether
includes, within Count IV, a request for a declaratory            the questionnaire condition is ultra vires depends on whether
judgment that all challenged conditions violate the Tenth         Congress has delegated to the Attorney General, by statute,
Amendment’s anticommandeering principle. (See Am.                 the authority to impose such a condition. Thus, the Court faces
Compl. ¶¶ 150, 157, Dkt. No. 46.) Plaintiffs presented            a question of statutory interpretation.
arguments as to why all challenged conditions are ultra vires
but did not argue that the challenged conditions themselves       Statutory interpretation begins with the plain language of the
impermissibly commandeer state and local governments.             statute. United States v. Berkos, 543 F.3d 392, 396 (7th Cir.
Nor could they. See City of Chicago v. Sessions, 321 F.           2008). A court must “assume that the legislative purpose
Supp. 3d 855, 867 (N.D. Ill. 2018) (“No Tenth Amendment           [of the statute] is expressed by the ordinary meaning of the
problem exists when a federal agency imposes grant                words used.” Id. (citations omitted). Absent clearly expressed
conditions, because the Spending Clause empowers the              Congressional intent to the contrary, the plain language
federal government to offer funds in exchange for state action    should be conclusive. Id. The language and design of the
it could not otherwise demand.”) (citations omitted). Thus,       statute as a whole may also provide guidance in determining
to the extent Plaintiffs seek a declaration that the challenged   the plain meaning of its provisions. Id.
conditions violate the anticommandeering doctrine, that is
denied.                                                           The Attorney General identifies several statutory provisions
                                                                  that he claims give him the authority to impose the
Because the Court granted summary judgment in Plaintiffs’         questionnaire condition. He first points to 34 U.S.C. §
favor on Counts I, II, and IV, Counts III and V need not be       10102, which sets forth the specific, delegated, and general
resolved and are dismissed as moot. See City of Chicago, 2019     powers of the Assistant Attorney General (AAG) for the
WL 4511546, at *14.                                               Office of Justice Programs. The Attorney General contends
                                                                  that § 10102(a)(6) authorizes the questionnaire condition.
                                                                  This section authorizes the AAG to “exercise such other
                                                                  powers and functions as may be vested in the [AAG]
                D. Questionnaire Condition
                                                                  pursuant to this chapter or by delegation of the Attorney
The parties cross-move for summary judgment on Counts I           General, including placing special conditions on all grants,
and II as to the questionnaire condition. The questionnaire       and determining priority purposes for formula grants.” See
condition requires a Byrne JAG applicant to describe any of       34 U.S.C. § 10102(a)(6). However, the Seventh Circuit has
its laws, policies, or practices that relate to communication     roundly rejected this provision as an independent source of
with DHS and ICE and to provide an explanation of how those       authority for the Attorney General to create grant conditions,
laws, policies, or practices comply with 8 U.S.C. § 1373.         and the Court need not address it again. See City of Chicago,
(Byrne JAG Program FY 2018 Local Solicitation at 27-28.)          888 F.3d at 285 (“[T]he Attorney General’s argument… that
Plaintiffs argue that the Attorney General lacks statutory        the ‘including’ clause itself is a stand-alone grant of authority
authority to impose this condition.                               to the [AAG] to attach any conditions to any grants in that
                                                                  subchapter… is untenable.”) This argument fails.
 *6 The Executive Branch has “no inherent authority to
place conditions on the receipt of federal funds—any such         The Attorney General next points to §§ 10102(a)(2) and
authority must be given to the executive by the legislature.”     (a)(4), which require the AAG to “maintain liaison with
City of Chicago v. Sessions, 888 F.3d 272, 295 (7th Cir.          the executive and judicial branches of the Federal and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                                22 of 26 PageID #: 4261


State governments in matters relating to criminal justice,”           from its substance or matter”—indicates that § 10153(a) does
and “maintain liaison with public and private educational             not authorize the Attorney General to impose substantive
and research institutions, State and local governments, and           conditions on Byrne JAG funds. Id. (citing Black’s Law
governments of other nations relating to criminal justice.” 34        Dictionary (10th ed. 2014) (emphasis added)). Similarly, the
U.S.C. §§ 10102(a)(2), (a)(4). This Court recently rejected the       Attorney General’s authority to determine the “form” of the
argument                                                              application does not constitute a grant of authority to require
                                                                      any additional information his office wishes.

that the “maintain liaison” language confers authority on the         Moreover, this section differentiates between “form” and
Attorney General to impose immigration enforcement-related            “application” in such a way that indicates the Attorney
conditions on Byrne JAG funds. See City of Chicago, 2019              General’s ability to determine “form” does not grant him
WL 4511546, at *12. The Court sees no reason to depart                authority to alter the substance of an application. “Form”
from that conclusion here. Sections 10102(a)(2) and (a)(4) are        is used twice in § 10153: once in § 10153(a) (“the chief
more plausibly read as an instruction for the AAG to maintain         executive officer of a State or unit of local government shall
bilateral communications or act as a point of contact with            submit an application to the Attorney General… in such form
state and local governments. See id. (citing City & Cty. of San       as the Attorney General may require”) and again in § 10153(a)
Francisco v. Sessions, 372 F. Supp. 3d 928, 944 (N.D. Cal.            (5):
2019)). The AAG’s duty to “maintain liaison… in matters
relating to criminal justice” does not provide the Attorney
General authority to require would-be Byrne JAG grantees to
                                                                                   Such application shall include the
detail their laws, policies, and practices that relate to how their
                                                                                   following… A certification, made in
employees communicate with DHS or ICE, nor how each
                                                                                   a form acceptable to the Attorney
complies with Section 1373. Accordingly, this argument fails.
                                                                                   General… that (a) the programs
 *7 The Attorney General also contends that the Byrne JAG
                                                                                   to be funded by the grant meet
statute itself authorizes the imposition of the questionnaire
                                                                                   all the requirements of this part;
condition, citing 34 U.S.C. § 10153(a). Section 10153(a)
                                                                                   (b) all the information contained in
reads, in relevant part, “the chief executive officer of a State
                                                                                   the application is correct; (c) there
or unit of local government shall submit an application to
                                                                                   has been appropriate coordination
the Attorney General… in such form as the Attorney General
                                                                                   with affected agencies; and (d) the
may require.” 34 U.S.C. § 10153(a) (emphasis added).
                                                                                   application will comply with all
Defendant contends that the italicized language authorizes
                                                                                   provisions of this part and all other
the Attorney General to “require applicants to include
                                                                                   applicable Federal laws.
certain information about any laws or policies regarding
communication with federal immigration authorities.” (Def.’s
Mot. at 14.) According to the Attorney General, the authority
                                                                      34 U.S.C. § 10153(a)(5) (emphasis added). Section 10153(a)
to dictate the “form” of a Byrne JAG application includes
                                                                      (5) allows the Attorney General to determine the “form” of
the authority to require applicants to provide additional
                                                                      the certification while mandating precisely what substance the
information in the application.
                                                                      certification must include. This indicates that in § 10153(a)
                                                                      Congress intended “form” to mean the configuration or
However, the plain language of § 10153(a) does not support
                                                                      structure of the application, just as in § 10153(a)(5) it intended
this reading. Discussing the “form” language in § 10153(a)
                                                                      “form” to mean the structure of a strictly circumscribed set of
in the context of the Section 1373 compliance condition,
                                                                      requirements.
the Southern District of New York noted that “the Attorney
General’s authority to determine the ‘form’ of the application
                                                                      This interpretation is consistent with the Seventh Circuit’s
does not include the ability to dictate the ‘substance’ of
                                                                      characterization of § 10153(a) as “explicit authority to…
which laws an applicant must comply with as a condition
                                                                      determine the form of the application and the certification.”
of grant funding.” States of New York v. Dep’t of Justice,
                                                                      City of Chicago, 888 F.3d at 283; see also States of New
343 F. Supp. 3d 213, 230 (S.D.N.Y. 2018). That court
explained that the definition of “form”—“the outer shape,             York, 343 F. Supp. 3d at 229 (“§ 10153… sets forth largely
                                                                      technical and ministerial application requirements pertaining
structure, or configuration of something, as distinguished


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                             23 of 26 PageID #: 4262


to the grant itself.”). Importantly, the Seventh Circuit held that   used elsewhere within § 10153 and in other sections of
none of the provisions in the Byrne JAG statute, including           the Byrne JAG statute. See 34 U.S.C. § 10153(a)(5)(A)
§ 10153(a), “grant the Attorney General the authority to             (authorizing the Attorney General to require the applicant
impose conditions that require states or local governments to        to certify that “the programs to be funded by the grant
assist in immigration enforcement, nor to deny funds to states       meet all the requirements of this part”); 34 U.S.C. § 10152
or local governments for the failure to comply with those            (authorizing the Attorney General to make grants for criminal
conditions.” City of Chicago, 888 F.3d at 284. The Attorney          justice “programs”). An applicant’s descriptions of its laws,
General himself describes the questionnaire condition as             policies, and practice that relate to whether, when, and
“requiring modest cooperation with federal law enforcement           how its employees may communicate with DHS or ICE,
responsibilities in the immigration setting.” (Def.’s Mot. at        and how its policies comply with Section 1373, do not
7.) Thus, the Attorney General apparently concedes that the          constitute programmatic information. One other court has
questionnaire condition imposes exactly the type of burden           already so ruled. See City of Los Angeles v. Sessions, No. CV
on State and local governments that the Seventh Circuit has          18-7347, 2019 WL 1957966, at *5 (C.D. Cal. 2019) (holding
held the Byrne JAG statute does not authorize.                       that § 10153(a)(4) does not authorize the questionnaire
                                                                     condition because “Congress has limited the information
 *8 Furthermore, if the Attorney General’s ability to dictate        that the Attorney General could require of States and local
“form” worked the way he argues it does, the effect would            governments to programmatic and financial information”).
be to give his office authority carte blanche to require             Thus, § 10153(a)(4) does not authorize the Attorney General
applicants to divulge whatever information the Attorney              to impose the questionnaire condition.
General wishes to extract. Because Congress does not hide
elephants in mouseholes, Gonzales v. Oregon, 546 U.S. 243,           Finally, the Attorney General argues that his office has
267 (2006), such a broad grant of discretion would be far more       historically imposed a large number of special conditions on
explicit. Accordingly, Section 10153(a) does not authorize the       Byrne JAG funds, most of which are not expressly authorized
Attorney General to impose the questionnaire condition.              by statute. (Def.’s Mot. at 6-7; Def.’s Reply at 3-4, Dkt.
                                                                     No. 87.) Accordingly, the Attorney General concludes that
Indeed, there is only one part of 34 U.S.C. § 10153 that             Plaintiffs’ argument “proves too much,” as under Plaintiffs’
appears to give the Attorney General any authority to                analysis, it would seem that many of the past and current
determine the substance of the application: § 10153(a)(4).           Byrne JAG funding conditions would be invalid as ultra
This part states that the Byrne JAG application shall include:       vires. This argument does the Attorney General no favors.
                                                                     Apart from suggesting that perhaps the Attorney General has
                                                                     imposed many conditions on Byrne JAG funds that are not
             An assurance that, for each fiscal                      statutorily authorized—the validity of which are not before
             year covered by an application, the                     the Court in this suit—this argument does not identify any
             applicant shall maintain and report                     source of statutory authority for the questionnaire condition.
             such data, records, and information
             (programmatic and financial) as the                     For the foregoing reasons, the Attorney General lacks
             Attorney General may reasonably                         statutory authority to impose the questionnaire condition, and
             require.                                                it is ultra vires. Plaintiffs’ Motion for Summary Judgment on
                                                                     Counts I and II is granted as to the questionnaire condition.


34 U.S.C. § 10153(a)(4) (emphasis added). However, as
Plaintiffs have correctly noted, the questionnaire condition                                E. Injunction
is not authorized under § 10153(a)(4) because the condition
does not concern “programmatic” or “financial” data,                  *9 With the merits decided, the Court turns to Plaintiffs’
records, or information. The meaning of “financial” is self-         request for a permanent injunction in this case. Plaintiffs
evident and clearly does not apply to the information at             currently have a preliminary injunction that prohibits the
issue in the questionnaire condition. The Court interprets           Attorney General from imposing the notice, access, and
“programmatic” to mean information related to the program            Section 1373 compliance conditions on receipt of the FY
to be funded by the JAG grant. That is how this term is              2017 Byrne JAG funds for Evanston or any Conference



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                           24 of 26 PageID #: 4263


members that faced an accept or decline deadline in 2018.        members face such an injury here, as the Attorney General
(See Aug. 9, 2018, Order at 11; Aug. 29, 2018 Order              subjects their receipt of Byrne JAG funds on unconstitutional
(7th Cir.).) Plaintiffs now seek a permanent injunction that     conditions. Additionally, the choice that Evanston and other
prohibits the Attorney General from imposing any of the          Conference members face—suffer the constitutional injury
challenged conditions in all future years of the Byrne           or decline Byrne JAG funds entirely—is itself sufficient to
JAG program. Plaintiffs seek a “program-wide” injunction         establish irreparable harm. See Aug. 9, 2019, Order at 8;
—that is, one that is nationwide in scope. The Court will        City of Chicago, 321 F. Supp. 3d at 878 (citing Morales v.
first consider whether Plaintiffs are entitled to a permanent    Trans World Airlines, Inc., 504 U.S. 374, 381 (1992)); Cty.
injunction and then assess the injunction’s proper scope.        of Santa Clara v. Trump, 250 F. Supp. 3d 497, 538 (N.D.
                                                                 Cal.), appeal dismissed as moot sub nom. City & Cty. of San
                                                                 Francisco v. Trump, No. 17-16886, 2018 WL 1401847 (9th
                                                                 Cir. 2018). Money damages cannot adequately compensate
                 1. Permanent Injunction
                                                                 for the constitutional injuries that Plaintiffs face. Accordingly,
The Court may issue permanent injunctive relief if the moving    Plaintiffs have demonstrated the first two required elements
party demonstrates:                                              for a permanent injunction.

                                                                 Third, considering the balance of hardships between Plaintiffs
            (1) that it has suffered an irreparable              and the Attorney General, a remedy in equity is warranted.
            injury; (2) that remedies available                  Evanston and other Conference members would suffer
            at law, such as monetary damages,                    significant hardship if they had to either accept unlawful
            are inadequate to compensate for                     conditions or forgo the Byrne JAG funds. In contrast, as this
            that injury; (3) that, considering the               Court has already found, the Attorney General would suffer
            balance of hardships between the                     “little hardship” if he were forbidden from imposing unlawful
            plaintiff and defendant, a remedy in                 conditions while otherwise being able to distribute Byrne
            equity is warranted; and (4) that the                JAG funds as usual. See City of Chicago, 2019 WL 4511546,
            public interest would not be disserved               at *15; City of Chicago, 321 F. Supp. 3d at 878.
            by a permanent injunction.
                                                                 And fourth, the public interest is served by a permanent
                                                                 injunction in this case, for the same reason the Court recently
                                                                 articulated in the Chicago v. Barr case. It is clearly in the
eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006).
                                                                 public’s interest to enjoin the imposition of conditions that
The Attorney General does not engage with these four
                                                                 violate the separation of powers doctrine. See City of Chicago,
requirements in its briefing. Instead, he argues that any
                                                                 2019 WL 4511546, at *15. Thus, Plaintiffs have satisfied all
injunction in this case should be limited to Evanston. Thus,
                                                                 four requirements for permanent injunctive relief as to DOJ’s
it appears to the Court that the Attorney General does
                                                                 imposition of the challenged conditions.
not object in principle to a permanent injunction of the
challenged conditions. Regardless, Plaintiffs carry the burden
to demonstrate that they are entitled to such an injunction,
so the Court will proceed with its analysis without any input                        2. Scope of Injunction
from the Attorney General.
                                                                  *10 The Court turns to its assessment of the appropriate
Regarding the first and second factors, Plaintiffs have          scope of the injunction. When “district courts are properly
suffered irreparable injuries from the Attorney General          acting as courts of equity, they have discretion unless a
violating the separation of powers doctrine, and the resultant   statute clearly provides otherwise.” United States v. Oakland
law enforcement budget uncertainty among all Conference          Cannabis Buyers’ Co-op., 532 U.S. 483, 496 (2001). The
members who receive Byrne JAG funds. As this Court has           scope of injunctive relief is dictated by the extent of the
noted before, a constitutional injury alone can constitute       violation established. Califano v. Yamasaki, 442 U.S. 682, 702
irreparable harm. See City of Chicago, 321 F. Supp. 3d at 878    (1979). Injunctive relief should be “no more burdensome to
(citing 11A Wright & Miller, Federal Practice & Procedure        the defendant than necessary to provide complete relief to the
§ 2948.1 (2d ed. 1995)). Evanston and other Conference           plaintiffs.” Id. When a court believes the underlying right to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                               25 of 26 PageID #: 4264


be highly significant, “it may write injunctive relief as broad       conditions. The Attorney General does not cite any cases in
as the right itself.” Zamecnik v. Indian Prairie Sch. Dist. No.       which a court held that an association had standing to pursue
204, 636 F.3d 874, 879 (7th Cir. 2011).                               relief for its members but limited the scope of an injunction
                                                                      to individual association members who came forward with
The preliminary injunction in this case prohibits the Attorney        individualized proof that they were authorized to, and wished
General from imposing the notice, access, and Section 1373            to, obtain the requested relief. This argument fails because an
compliance conditions on any Conference members who                   association that establishes standing and prevails is entitled
faced the “accept or decline” deadlines for the FY 2017               to obtain relief for all of its impacted members. See Ezell v.
grants. Plaintiffs now seek an injunction that covers all future      City of Chicago, 651 F.3d 684, 696 (7th Cir. 2011). This is the
Byrne JAG program years. The Court finds, for the same                reason that the third requirement for associational standing
reasons it recently articulated when granting an injunction           is that “neither the claim asserted, nor the relief requested
for all future program years in the City of Chicago case,             requires the participation of individual association members
that this relief is warranted. See City of Chicago, 2019 WL           in the lawsuit.” Id. (citing Hunt, 432 U.S. at 343). Put simply,
4511546, at *16 (an injunction covering all future Byrne JAG          the Court has already determined in its associational standing
program years is the appropriate remedy given the nature of           analysis that the nature of the relief requested in this case
the legal violation and DOJ’s history of repeatedly imposing          does not require the participation of individual members in the
conditions this Court has held to be unlawful).                       lawsuit. The Court is not inclined to reverse course now that it
                                                                      is in the equitable remedy phase and require the participation
Additionally, Plaintiffs seek “program-wide” relief, that is,         of individual members.
a nation-wide injunction that prohibits the Attorney General
from imposing the challenged conditions on any Byrne                   *11 This holding is in line with the doctrine of associational
JAG recipient. However, such an injunction would be a                 standing, which recognizes that:
significant expansion of the preliminary injunction in this
case, which covered only Conference members who faced
accept or decline deadlines. Given that the validity of a                          [T]he primary reason people join
national injunction in this context is currently on appeal                         an organization… is often to create
before the Seventh Circuit, see City of Chicago v. William                         an effective vehicle for vindicating
Barr, No. 18-2885 (7th Cir.), the Court declines to issue such                     interests that they share with others.
an injunction in this case now.                                                    The only practical judicial policy
                                                                                   when people pool their capital, their
In the absence of a nationwide injunction, Plaintiffs request                      interests, or their activities under a
an injunction that covers all impacted Conference members.                         name and form that will identify
This approach is appropriate as it is “no more burdensome                          collective interests, often is to permit
to the defendant than necessary to provide complete relief to                      the association or corporation in a
the plaintiffs.” Califano, 442 U.S. at 702. Furthermore, as the                    single case to vindicate the interests of
Seventh Circuit has noted, such an injunction is tailored to                       all.
“the parties actually before the court who have demonstrated
a right to the relief.” (See Aug. 29, 2018, Order.)
                                                                      Brock, 477 U.S. at 290 (internal quotations and citation
The Attorney General argues that the Court should                     omitted).
limit injunctive relief to only those Conference members
that, before summary judgment, affirmatively requested                Moreover, the fact that some Conference members may
relief from the challenged conditions, demonstrated their             support the policies embodied by the challenged conditions
authorization to seek such relief, and agreed to be bound by          does not mean it would be inequitable to include those
the results of this litigation. Citing the fact that the Conference   members within the scope of the injunction. These cities
has a diverse membership, which includes cities that want to          still suffer an affront to their sovereignty when the
be bound by the challenged conditions, Defendant contends             Attorney General is permitted to direct their behavior in
that the scope of the injunction should be limited to those           an unauthorized way. (See Aug. 9, 2018, Order at 9.) This
members who do not want to be bound by the challenged                 injury is not “peculiar to the individual member concerned”


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Case
CITY OF1:18-cv-00437-JJM-LDA      Document
        EVANSTON and THE UNITED STATES      46 FiledSlip
                                       CONFERENCE..., 10/24/19    Page
                                                         Copy (2019)                                 26 of 26 PageID #: 4265


and the fact and extent of the injury do not “require
                                                                        Therefore, the Court grants a permanent injunction against the
individualized proof.” Brock, 477 U.S. at 287 (discussing,
                                                                        imposition of the challenged conditions upon Evanston and
in the associational standing context, the requirement that
                                                                        any Conference member that has been allocated, applied for,
neither the claim asserted, nor the relief requested requires the
                                                                        or has been awarded Byrne JAG funds in FY 2017, FY 2018,
participation of individual members in the lawsuit). Indeed,
                                                                        and in all future grant years.
Conference members that want to implement their own, pro-
immigration enforcement policies are seeking to exercise
the local sovereignty that the Tenth Amendment and this
permanent injunction are designed to protect. (See Aug. 9,                                   IV. CONCLUSION
2018, Order at 9.) Additionally, the Court notes that although
the Attorney General does not have the authority to force                *12 For the reasons stated herein, the Attorney General’s
Conference members to cooperate with federal immigration                Motion to Dismiss (Dkt. No. 77) is denied. Plaintiffs’ Motion
enforcement efforts as a condition to receiving Byrne JAG               for Summary Judgment (Dkt. No. 52) is granted in part and
funds, “that does not mean that such cooperation is not                 denied in part as follows: the Court grants summary judgment
allowed.” City of Chicago, 888 F.3d at 296 n.3 (Manion, J.,             for the Plaintiffs on Counts I and II with respect to all
concurring in part and dissenting in part). This eliminates any         challenged conditions, and on Count IV insofar as Plaintiffs
concerns the Court may have had about extending the                     are entitled to a declaration that Sections 1373 and 1644
                                                                        violate the anticommandeering doctrine and the Attorney
                                                                        General cannot require compliance with these statutes as a
permanent injunction to include all Conference members,                 condition of Byrne JAG funds. The Court dismisses Counts
including those who do not want the relief at hand.                     III and V as moot.
Finally, the Attorney General asserts that the Court must limit
the injunction to those Conference members that agree to be             IT IS SO ORDERED.
bound by it, because certain Conference members are suing
him separately over the challenged conditions. The Attorney
General is concerned that those members who are maintaining             Harry D. Leinenweber, Judge
their own lawsuits should not be able to obtain one judgment
                                                                        United States District Court
in this case and a different judgment in their individual case.
The Court has already considered this argument and rejected             Dated: 9/26/2019
it. See City of Chicago, 2017 WL 5499167, at *5 (citing
Chicago-Midwest Meat Ass’n v. City of Evanston, 589 F.2d                All Citations
278, 281 n.3 (7th Cir. 1978); Hunt, 432 U.S. at 343). If the
Court had reached an adverse judgment for Plaintiffs in this            Slip Copy, 2019 WL 4694734
case, stare decisis would protect the Attorney General against
further litigation. Id.

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                10
